Exhibit 10.1

EXECUTION VERSION

 

 

 

TERM LOAN AGREEMENT

dated as of December 21, 2012

among

HANCOCK HOLDING COMPANY

as Borrower

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

SUNTRUST BANK

as Administrative Agent

and

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC. and

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS; CONSTRUCTION

     1   

Section 1.1. Definitions

     1   

Section 1.2. Accounting Terms and Determination

     17   

Section 1.3. Terms Generally

     17   

ARTICLE II. AMOUNT AND TERMS OF THE TERM LOAN

     18   

Section 2.1. Term Loan Commitment

     18   

Section 2.2. Procedure for Borrowing Term Loan

     18   

Section 2.3. Funding of Borrowing

     18   

Section 2.4. Interest Elections

     18   

Section 2.5. Repayment and Prepayments of Term Loan

     19   

Section 2.6. Interest on Term Loan

     20   

Section 2.7. Fees

     20   

Section 2.8. Computation of Interest and Fees

     21   

Section 2.9. Inability to Determine Interest Rates

     21   

Section 2.10. Evidence of Indebtedness

     21   

Section 2.11. Illegality

     21   

Section 2.12. Increased Costs

     22   

Section 2.13. Funding Indemnity

     23   

Section 2.14. Taxes

     23   

Section 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     25   

Section 2.16. Mitigation of Obligations; Replacement of Lenders

     26   

Section 2.17. Additional Term Loans

     27   

ARTICLE III. CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING

     27   

Section 3.1. Conditions To Effectiveness and Borrowing

     27   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     30   

Section 4.1. Existence; Power

     30   

Section 4.2. Organizational Power; Authorization

     30   

Section 4.3. Governmental Approvals; No Conflicts

     30   

Section 4.4. Financial Statements

     30   

Section 4.5. Litigation Matters and Enforcement Actions

     31   

Section 4.6. Compliance with Laws and Agreements

     31   

Section 4.7. Investment Company Act

     31   

Section 4.8. Taxes

     31   

Section 4.9. Margin Regulations

     32   

Section 4.10. ERISA

     32   

Section 4.11. Disclosure

     33   

Section 4.12. Subsidiaries

     33   

Section 4.13. Dividend Restrictions; Other Restrictions

     33   

Section 4.14. Capital Measures

     33   

Section 4.15. FDIC Insurance

     34   

Section 4.16. Ownership of Property

     34   

Section 4.17. OFAC

     34   

Section 4.18. Patriot Act

     34   

Section 4.19. Solvency

     35   

ARTICLE V. AFFIRMATIVE COVENANTS

     35   

Section 5.1. Financial Statements and Other Information

     35   

Section 5.2. Notices of Material Events

     37   

Section 5.3. Existence; Conduct of Business

     38   

Section 5.4. Compliance with Laws, Etc.

     38   

 

- i -



--------------------------------------------------------------------------------

Section 5.5. Payment of Obligations

     38   

Section 5.6. Books and Records

     38   

Section 5.7. Visitation, Inspection, Etc.

     38   

Section 5.8. Maintenance of Properties; Insurance

     39   

Section 5.9. Use of Proceeds

     39   

Section 5.10. Further Assurances

     39   

ARTICLE VI. FINANCIAL COVENANTS

     39   

Section 6.1. Consolidated Net Worth

     39   

Section 6.2. Ratio of Nonperforming Assets to Total Loans and OREO

     40   

Section 6.3. Regulatory Capital

     40   

Section 6.4. Return on Average Assets

     41   

Section 6.5. Minimum Cash at Borrower

     41   

Section 6.6. Dividend Capacity

     41   

ARTICLE VII. NEGATIVE COVENANTS

     41   

Section 7.1. Indebtedness

     41   

Section 7.2. Negative Pledge

     42   

Section 7.3. Fundamental Changes

     43   

Section 7.4. Restricted Payments

     44   

Section 7.5. Restrictive Agreements

     44   

Section 7.6. Investments, Etc.

     44   

Section 7.7. Transactions with Affiliates

     45   

Section 7.8. Hedging Transactions

     45   

Section 7.9. Unsafe and Unsound Practices

     46   

Section 7.10. Most Favored Lender Status

     46   

ARTICLE VIII. EVENTS OF DEFAULT

     46   

Section 8.1. Events of Default

     46   

ARTICLE IX. THE ADMINISTRATIVE AGENT

     49   

Section 9.1. Appointment of Administrative Agent

     49   

Section 9.2. Nature of Duties of Administrative Agent

     50   

Section 9.3. Lack of Reliance on the Administrative Agent

     50   

Section 9.4. Certain Rights of the Administrative Agent

     51   

Section 9.5. Reliance by Administrative Agent

     51   

Section 9.6. The Administrative Agent in its Individual Capacity

     51   

Section 9.7. Successor Administrative Agent

     52   

Section 9.8. No Other Duties

     52   

ARTICLE X. MISCELLANEOUS

     52   

Section 10.1. Notices

     52   

Section 10.2. Waiver; Amendments

     54   

Section 10.3. Expenses; Indemnification

     55   

Section 10.4. Successors and Assigns

     56   

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process

     59   

Section 10.6. WAIVER OF JURY TRIAL

     60   

Section 10.7. Right of Setoff

     60   

Section 10.8. Counterparts; Integration

     61   

Section 10.9. Survival

     61   

Section 10.10. Severability

     61   

Section 10.11. Confidentiality

     61   

Section 10.12. Waiver of Effect of Corporate Seal

     62   

Section 10.13. Patriot Act

     62   

Section 10.14. Independence of Covenants

     62   

Section 10.15. No Advisory or Fiduciary Relationship

     62   

 

- ii -



--------------------------------------------------------------------------------

Schedules

 

Schedule I

     Term Loan Commitments

Schedule 4.12

  —      Subsidiaries

Schedule 7.1

  —      Outstanding Indebtedness

Exhibits

 

Exhibit A

  —      Form of Assignment and Acceptance Agreement

Exhibit B

  —      Form of Term Note

Exhibit 2.2

  —      Form of Notice of Borrowing

Exhibit 2.4

  —      Form of Notice of Continuation

Exhibit 3.1(b)(iii)

  —      Form of Secretary’s Certificate

Exhibit 3.1(b)(vi)

  —      Form of Officer’s Certificate

Exhibit 5.1(c)

  —      Form of Compliance Certificate

 

- iii -



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT (this “Agreement”) is made and entered into as of
December 21, 2012, by and among HANCOCK HOLDING COMPANY, a Mississippi
corporation (the “Borrower”), the several banks and other financial institutions
from time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders, and the Lenders have
agreed subject to the terms and conditions of this Agreement to, establish a
term loan facility in an aggregate initial principal amount of $220,000,000,
which amount may be increased by $50,000,000 subject to the terms and conditions
contained herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Administrative Agent and the Lenders agree as
follows:

ARTICLE I. DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Acquisition” shall mean any transaction or a series of related transactions for
the purpose of, or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of any Person, (b) the acquisition of greater than 50% of the capital
stock, partnership interest, membership interest or other equity interests of
any Person, or otherwise causing a Person to become a Subsidiary, or (c) a
merger or consolidation of, or any other combination with, another Person (other
than a Person that is a Subsidiary); provided that the Borrower or any
Subsidiary is the surviving entity.

“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Borrower or any of its Subsidiaries (regardless of
whether such provision is labeled or otherwise characterized as a covenant) the
subject matter of which either (i) is similar to that of any covenant in
Articles V, VI or VII of this Agreement, or related definitions in Section 1.1
of this Agreement, but contains one or more percentages, amounts or formulas
that is more restrictive than those set forth herein or more beneficial to the
holder or holders of the Indebtedness of the Borrower or its Subsidiaries
created or evidenced by the document in which such covenant or similar
restriction is contained (and such covenant or similar restriction shall be
deemed an Additional Covenant only to the extent that it is more restrictive or
more beneficial) or (ii) is different from the subject matter of any covenant in
Articles V, VI or VII of this Agreement, or related definitions in Section 1.1
of this Agreement.



--------------------------------------------------------------------------------

“Additional Default” shall mean any provision contained in any document or
instrument creating or evidencing Indebtedness of the Borrower or any of its
Subsidiaries which permits the holder or holders of such Indebtedness to
accelerate (with the passage of time or giving of notice or both) the maturity
thereof or otherwise requires the Borrower or any of its Subsidiaries to
purchase such Indebtedness prior to the stated maturity thereof and which either
(i) is similar to any Default or Event of Default contained in Article VIII of
this Agreement, or related definitions in Section 1.1 of this Agreement, but
contains one or more percentages, amounts or formulas that is more restrictive
or has a shorter grace period than those set forth herein or is more beneficial
to the holder or holders of such other Indebtedness (and such provision shall be
deemed an Additional Default only to the extent that it is more restrictive or
more beneficial) or (ii) is different from the subject matter of any Default or
Event of Default contained in Article VIII of this Agreement, or related
definitions in Section 1.1 of this Agreement.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum and
(iii) LIBOR determined on a daily basis for an Interest Period of one (1) month,
plus one percent (1.00%) per annum. The Administrative Agent’s prime lending
rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Administrative Agent’s prime lending rate. Each change in the any of the rates
described above in this definition shall be effective from and including the
date such change is announced as being effective.

 

- 2 -



--------------------------------------------------------------------------------

“Base Rate Loan” shall mean the Term Loan to the extent it is accruing interest
at the Base Rate.

“Base Rate Margin” shall mean 0.875% per annum.

“Borrowing” shall mean the borrowing of the Term Loan on the Closing Date.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by law to close and (ii) if such day relates to a
continuation of, a payment or prepayment of principal or interest on, or an
Interest Period for, a Eurodollar Loan or a notice with respect thereto, any day
on which dealings in Dollars are carried on in the London interbank market.

“Call Report” shall mean, with respect to each Financial Institution Subsidiary,
the “Consolidated Reports of Condition and Income” (FFIEC Form 031 or 041 or any
successor form of the Federal Financial Institutions Examination Council).

“Change in Control” shall mean (a) with respect to the Borrower, the occurrence
of one or more of the following events: (i) any sale, lease, exchange or other
transfer (in a single transaction or a series of related transactions) of all or
a material portion of the assets of the Borrower to any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof),
(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 25% or more of the outstanding shares of the
voting stock of the Borrower or (iii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (A) nominated by the Borrower’s board of directors as
constituted as of the Closing Date or (B) appointed by directors so nominated,
or (b) the Borrower shall own, directly or indirectly, less than 100% of the
voting stock of any Financial Institution Subsidiary.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender with any request, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided, however, that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

- 3 -



--------------------------------------------------------------------------------

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with the terms of
this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended an in effect
from time to time.

“Compliance Certificate” shall mean a certificate from the Chief Financial
Officer or the President of the Borrower in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1(c).

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” shall mean, as of any date, the amount set forth under
the line item “total stockholders’ equity” on the Borrower’s consolidated
balance sheet most recently delivered pursuant to Section 5.1(a) or
Section 5.1(b), as applicable.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.6(b).

“Dividend Capacity” shall mean, at any time of determination, (i) the maximum
aggregate amount of dividends that Hancock Bank could declare and pay at such
time while maintaining a “leverage ratio” (as defined at 12 C.F.R. 325.6(m) and
determined in accordance with 12 C.F.R. 325 Subpart A (as the foregoing are in
effect on the date hereof, together with such amendments, modifications and
supplements as may be acceptable to the Required Lenders)) at such time of at
least seven percent (7%), plus (ii) the lesser of (A) the maximum aggregate
amount of dividends that Whitney Bank could declare and pay pursuant to LA Rev.
Stat. 6:263 (as in effect on the date hereof, together with such amendments,
modifications and supplements as may be acceptable to the Required Lenders) or
(B) the maximum aggregate amount of dividends that Whitney Bank could declare
and pay at such time while maintaining a “leverage ratio” (as defined at 12
C.F.R. 325.6(m) and determined in accordance with 12 C.F.R. 325 Subpart A (as
the foregoing are in effect on the date hereof, together with such amendments,
modifications and supplements as may be acceptable to the Required Lenders))
such time of at least seven percent (7%); provided, that the amount calculated
pursuant to either clause (i) or clause (ii) shall never be less than $0.

 

- 4 -



--------------------------------------------------------------------------------

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Employee Benefit Plan” shall have that meaning as defined in Section 3(3) of
ERISA and for which the Borrower or an ERISA Affiliate maintains, contributes to
or has an obligation to contribute to on behalf of participants who are or were
employed by the Borrower or its ERISA Affiliates or on behalf of beneficiaries
of such participants.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 303 of ERISA and Section 430 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean with respect to the Borrower or any ERISA Affiliate,
(i) any “reportable event”, as defined in Section 4043 of ERISA with respect to
a Plan (other than an event for which the 30-day notice period is waived);
(ii) the failure to make required contributions when due to a Multiemployer Plan
or Plan or the imposition of a Lien in favor of a Plan under Section 430(k) of
the Code or Section 303(k) of ERISA; (iii) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (iv) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, or the imposition of an Lien in favor of
the PBGC under Title IV of ERISA; (v) the receipt from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to

 

- 5 -



--------------------------------------------------------------------------------

an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (vi) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan or for the imposition of liability under Section 4069 or 4212(c) of ERISA;
(vii) the incurrence of any liability with respect to the withdrawal or partial
withdrawal from any Plan including the withdrawal from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA, or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (viii) or the
incurrence of any Withdrawal Liability with respect to any Multiemployer Plan;
(ix) the receipt of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA) or in reorganization
(within the meaning of Section 4241 of ERISA), or in “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA); or (x) a
determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA).

“Eurodollar” when used in reference to the Term Loan, refers to the Term Loan
bearing interest at a rate determined by reference to LIBOR.

“Eurodollar Loan” shall mean the Term Loan to the extent it is accruing interest
based on LIBOR.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (c) in the case of a Foreign
Lender, any withholding tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), (ii) is imposed on amounts payable to such
Foreign Lender at any time that such Foreign Lender designates a new lending
office, other than taxes that have accrued prior to the designation of such
lending office that are otherwise not Excluded Taxes, and (iii) is attributable
to such Foreign Lender’s failure to comply with Section 2.14(e).

“FDIC” shall mean the Federal Deposit Insurance Corporation.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal

 

- 6 -



--------------------------------------------------------------------------------

Funds Rate for such day shall be the average rounded upwards, if necessary, to
the next 1/100th of 1% of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.

“Financial Institution Subsidiary” shall mean each of (a) those Financial
Institution Subsidiaries set forth on Schedule 4.12 and designated as a
“Financial Institution Subsidiary” and (b) each other Subsidiary hereafter
formed or acquired that is a regulated financial institution.

“Fiscal Quarter” shall mean each fiscal quarter (including the fiscal quarter at
the fiscal year-end) of the Borrower and its Subsidiaries.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“FRB” shall mean the Board of Governors of the Federal Reserve System.

“FR Y-9C Report” shall mean the “Consolidated Financial Statements for Bank
Holding Companies (FR Y-9C)” submitted by the Borrower as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and
Section 225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar
replacement report.

“FR Y-9LP Report” shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies (FR Y-9LP)” submitted by the Borrower as required
by Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and
Section 225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar
replacement report.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.2.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including without limitation, the FRB, the FDIC and any other
federal or state agency charged with the supervision or regulation of depositary
institutions or holding companies of depositary institutions (as used herein,
including any trust company subsidiaries whether or not they take deposits), or
engaged in the insurance of depositary institution deposits, or any court,
administrative agency or commission or other governmental agency, authority or
instrumentality having supervisory or regulatory authority with respect to the
Borrower and/or any of its Subsidiaries.

“Hancock Bank” shall mean Hancock Bank, a state bank chartered in the State of
Mississippi and wholly-owned Subsidiary of the Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

- 7 -



--------------------------------------------------------------------------------

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 90 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all obligations of such Person under capital leases and all monetary
obligations of such Person under Synthetic Leases, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all guarantees by such Person
of Indebtedness of others, (viii) all Indebtedness of a third party secured by
any Lien on property owned by such Person, whether or not such Indebtedness has
been assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
capital stock of such Person, (x) all Hedging Obligations of such Person; and
(xi) all obligations of such Person in respect of any trust preferred
securities, preferred equity or other types of hybrid capital securities issued
by such Person. For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.

 

- 8 -



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Interest Period” shall mean a period of one, two, three or six months, provided
that:

(i) the initial Interest Period for the Term Loan shall commence on the Closing
Date and each Interest Period occurring thereafter in respect of the Term Loan
shall commence on the day on which the next preceding Interest Period expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv) no Interest Period may extend beyond the Maturity Date.

“Investments” shall have the meaning set forth in Section 7.6 hereof.

“Lender Insolvency Event” shall mean, as to any Lender, that such Lender has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under means the Bankruptcy Code of the United States of America, or
any other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the FDIC or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be deemed to be
subject to a Lender Insolvency Event solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender has become subject to a Lender Insolvency Event shall be
conclusive and binding absent manifest error.

 

- 9 -



--------------------------------------------------------------------------------

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

“LIBOR” shall mean, for any applicable Interest Period with respect to the Term
Loan, that rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) that is equal to the quotient of:

(i) the rate per annum for deposits in Dollars for a period equal to such
Interest Period appearing on Reuters Screen LIBOR01 Page (or any successor
page), or such similar service as determined by the Administrative Agent that
displays the British Bankers’ Association Interest Settlement Rates for deposits
in Dollars as of 11:00 a.m. (London, England time) on the day that is two
Business Days prior to the first day of the Interest Period, or if such page or
service shall cease to be available, such other page or such other service (as
the case may be) for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for Dollars as the Administrative Agent, in its
discretion, shall select; provided, that if the Administrative Agent determines
that the relevant foregoing sources are unavailable for the relevant Interest
Period, LIBOR shall mean the rate of interest determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the nearest 1/100th of
1%) of the rates per annum at which deposits in Dollars are offered to the
Administrative Agent two (2) Business Days preceding the first day of such
Interest Period by leading banks in the London interbank market as of 10:00 a.m.
(New York, New York time) for delivery on the first day of such Interest Period
and for the number of days comprised therein, divided by

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day for the
applicable Interest Period to which the Administrative Agent is subject with
respect to a Eurodollar Loan pursuant to regulations issued by the Board of
Governors of the Federal Reserve System with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities” under Regulation D). A
Eurodollar Loan shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D. This percentage will be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

- 10 -



--------------------------------------------------------------------------------

“Loan Documents” shall mean, collectively, this Agreement, the Term Note, and
any and all other instruments, agreements, documents and writings executed in
connection with any of the foregoing.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (i) the business, results of
operations, financial condition, assets, liabilities or prospects of the
Borrower and of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform any of its material obligations under the
Loan Documents, (iii) the rights and remedies of Administrative Agent and the
Lenders under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.

“Maturity Date” shall mean the date that is three (3) years after the Closing
Date.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

“Nonperforming Assets” shall mean the sum of (a) Nonperforming Loans, and
(b) Other Real Estate Owned.

“Nonperforming Loans” shall mean the sum of (a) nonaccrual loans and lease
financing receivables (as determined by reference to the line item “loans
accounted for on a non-accrual basis” under “Selected Financial Data”
(Non-performing assets) in the Borrower’s most recent Form 10-Q or 10-K, as
applicable) and (b) loans and lease financing receivables that are contractually
past due 90 days or more as to interest or principal and are still accruing
interest (as determined by reference to the line item “loans 90 days past due
still accruing” under “Selected Financial Data” (Non-performing assets) in the
Borrower’s most recent Form 10-Q or 10-K, as applicable).

“Notice of Borrowing” shall have the meaning as set forth in Section 2.2.

 

- 11 -



--------------------------------------------------------------------------------

“Notice of Continuation” shall mean the notice given by the Borrower to the
Administrative Agent in respect of the continuation of the Term Loan as provided
in Section 2.4(b).

“Obligations” shall mean all indebtedness, obligations, liabilities and other
amounts owing by the Borrower to the Administrative Agent and any Lender and,
only with respect to Hedging Transactions, any Affiliate of the Administrative
Agent or any Lender, pursuant to or in connection with (a) this Agreement or any
other Loan Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations under letters of credit, all Hedging Obligations of the Borrower,
fees, expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to Administrative Agent and any
Lender incurred pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, together with all
renewals, extensions, modifications or refinancings thereof and (b) any
agreement governing the provision to the Borrower or any Subsidiary of treasury
or cash management services.

“Other Real Estate Owned” shall mean the sum of real estate acquired in
satisfaction of debts through foreclosure (as determined by reference to the
line item “foreclosed assets” under “Selected Financial Data” (Non-performing
assets) in the Borrower’s most recent Form 10-Q or 10-K, as applicable).

“Other Taxes” shall mean any and all present and future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made by, or on behalf of, the Borrower hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Documents.

“Participant” shall have the meaning set forth in Section 10.4(c).

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, Atlanta, Georgia 30308, or such other location as to which
the Administrative Agent shall have given written notice to the Borrower and the
other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Encumbrances” shall mean

(i) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

- 12 -



--------------------------------------------------------------------------------

(ii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations and Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which the Borrower or any of its Subsidiaries is a party or other cash deposits
in any such foregoing case that is required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(v) judgment and attachment Liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

(vii) Liens, charges and encumbrances incidental to the conduct of the business
of the Financial Institution Subsidiaries incurred in the ordinary course of
business and consistent with past practices;

(viii) Liens to secure public funds or other pledges of funds required by law to
secure deposits; and

(ix) repurchase agreements, reverse repurchase agreements and other similar
transactions entered into by any Financial Institution Subsidiary in the
ordinary course of its banking, deposit or trust business;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

- 13 -



--------------------------------------------------------------------------------

“Permitted Financial Institution Subsidiary Indebtedness” means obligations
incurred by any Financial Institution Subsidiary in the ordinary course of
business in such circumstances as may be incidental or usual in carrying on the
banking or trust or mortgage business of a bank, thrift, trust company, or
mortgage company incurred in accordance with applicable laws and regulations and
safe and sound practices, including obligations incurred in connection with:
(a) any deposits with or funds collected by such Subsidiary; (b) the endorsement
of instruments for deposit or collection in the ordinary course of business,
(c) any bankers acceptance credit of such Subsidiary; (d) any check, note,
certificate of deposit, money order, traveler’s check, draft or bill of exchange
issued, accepted or endorsed by such Subsidiary or letter of credit issued by
such Subsidiary; (e) any discount with, borrowing from, or other obligation to,
any Federal Reserve Bank or any Federal Home Loan Bank; (f) any agreement made
by such Subsidiary to purchase or repurchase securities, loans or Federal funds
or any interest or participation in any thereof; (g) any guarantee, indemnity or
similar obligation incurred by such Subsidiary in the ordinary course of its
banking or trust business and consistent with past practices; (h) any
transaction in the nature of an extension of credit, whether in the form of a
commitment or otherwise, undertaken by such Subsidiary for the account of a
third party with the application of the same banking considerations and legal
lending limits that would be applicable if the transaction were a loan to such
party; (i) any transaction in which such Subsidiary acts solely in the fiduciary
or agency capacity; (j) other short-term liabilities similar to those enumerated
in clauses (a) and (f) above, including United States Treasury tax and loan
borrowings, (k) any Hedging Obligations or other obligations or liabilities
relating to Hedging Transactions entered into by such Subsidiary in connection
with facilitating the hedging risk of a customer of such Subsidiary or another
Financial Institution Subsidiary, but excluding any Hedging Obligations or other
obligations or liabilities relating to Hedging Transactions entered into for
speculative purposes or that are speculative in nature, (l) any Indebtedness of
one Financial Institution Subsidiary to another Financial Institution Subsidiary
and (m) any Indebtedness of such Subsidiary relating to letters of credit issued
or confirmed by a third party financial institution for the account of such
Subsidiary for the ultimate account of such Subsidiary’s customer.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any Employee Benefit Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate either (i) maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them
(or on behalf of beneficiaries of such participants) or (ii) is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA or a “contributing sponsor” (as
defined in ERISA Section 4001(a)(13)).

“Pro Rata Share” shall mean, with respect to any Lender at any time, a
percentage, the numerator of which shall be the principal amount of the Term
Loan held by such Lender and the denominator of which shall be the total
principal amount of the Term Loan.

 

- 14 -



--------------------------------------------------------------------------------

“Qualified Plan” shall mean an Employee Benefit Plan that is intended to be
tax-qualified under Section 401(a) of the Code.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, (a) if the number of Lenders under
this Agreement at the time of determination shall equal two, both such Lenders,
(b) if the number of Lenders under this Agreement at the time of determination
shall equal three, any two of such Lenders so long as such two Lenders hold more
than 50% of the aggregate outstanding Term Loan at such time, and (c) if the
number of Lenders under this Agreement at the time of determination shall equal
four or more, those Lenders holding more than 50% of the aggregate outstanding
Term Loan at such time; provided, that, with respect to any Lender as to which a
Lender Insolvency Event has occurred, the outstanding principal amount of the
Term Loan held by such Lender shall be excluded for purposes of determining
Required Lenders.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a managing director of the Borrower or such other representative of the
Borrower as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer, controller or the treasurer of the
Borrower.

“Return on Average Assets” shall mean, with respect to the Borrower as of the
last day of each Fiscal Quarter, a percentage determined by dividing (a) the sum
of the “net income” of the Borrower (as determined by reference to the line item
“net income” under “Selected Financial Data” in the Borrower’s most recent Form
10-Q or 10-K, as applicable) for such Fiscal Quarter and the three immediately
preceding Fiscal Quarters by (b) the average of the “total assets” of the
Borrower (as determined by reference to the line item “total assets” under
“Selected Financial Data” in the Borrower’s most recent Form 10-Q or 10-K, as
applicable) for such four Fiscal Quarters.

“RICO Related Law” shall mean the Racketeer Influenced and Corrupt Organizations
Act of 1970 or any other federal, state or local law for which forfeiture of
assets is a potential penalty.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of

 

- 15 -



--------------------------------------------------------------------------------

such date, as well as any other corporation, partnership, joint venture, limited
liability company, association or other entity (i) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, Controlled or held,
or (ii) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” under
this Agreement shall mean a Subsidiary of the Borrower.

“Synthetic Lease” of any Person shall mean (a) a lease designed to have the
characteristics of a loan for federal income tax purposes while obtaining
operating lease treatment for financial accounting purposes, or (b) an agreement
for the use or possession of property creating obligations that are not required
to appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person would be characterized by a court of competent
jurisdiction as indebtedness of such Person.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan” shall have the meaning set forth in Section 2.1.

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Closing Date in a principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule I. The aggregate principal amount of all Lenders’ Term Loan Commitments
on the Closing Date is $220,000,000.

“Term Note” shall mean a promissory note of the Borrower payable to the order of
a requesting Lender in the principal amount of such Lender’s Term Loan
Commitment, in substantially the form of Exhibit B.

“Total Loans” shall mean for the Borrower on a consolidated basis the line item
“Loans” set forth on the Borrower’s consolidated balance sheet delivered
pursuant to Section 5.1(a) and Section 5.1(b) (and, for the avoidance of doubt,
shall exclude loans held for sale).

“Type”, when used in reference to the Term Loan, refers to whether the rate of
interest on the Term Loan, is determined by reference to LIBOR or the Base Rate.

“Whitney Bank” shall mean Whitney Bank, a state bank chartered in the State of
Louisiana and wholly-owned Subsidiary of the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

- 16 -



--------------------------------------------------------------------------------

Section 1.2. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for such
changes approved by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statement of the Borrower delivered
pursuant to Section 5.1(a) (or, if no such financial statements have been
delivered, on a basis consistent with the audited consolidated financial
statements of the Borrower and its Subsidiaries last delivered to the
Administrative Agent in connection with this Agreement); provided, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement; (v) all references to a specific time shall be
construed to refer to Atlanta, Georgia time, unless otherwise indicated; and
(vi) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time. To the extent that any of the representations and warranties
contained in Article IV under this Agreement is qualified by “Material Adverse
Effect”, then the qualifier “in any material respect” contained in
Section 8.1(c) shall not apply. Unless otherwise expressly provided herein, all
references to dollar amounts shall mean Dollars.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE II. AMOUNT AND TERMS OF THE TERM LOAN

Section 2.1. Term Loan Commitment. Subject to the terms and conditions set forth
herein, including, without limitation, satisfaction of the conditions set forth
in Section 3.1, each Lender severally agrees to make a single term loan (each, a
“Term Loan” and, collectively, the “Term Loan”) to the Borrower in a principal
amount equal to such Lender’s Term Loan Commitment on the Closing Date.

Section 2.2. Procedure for Borrowing Term Loan. The Borrower shall give the
Administrative Agent written notice of its request for the Borrowing
substantially in the form of Exhibit 2.2 attached hereto (the “Notice of
Borrowing”) prior to 11:00 a.m. on the date that is three (3) Business Days
prior to the date of the Borrowing. The Notice of Borrowing shall be irrevocable
and shall specify: (i) the date of the Borrowing (which shall be a Business
Day), (ii) the duration of the Interest Period applicable thereto and (iii) the
account of the Borrower to which the proceeds of the Term Loan should be
credited.

Section 2.3. Funding of Borrowing.

Subject to the terms and conditions herein, each Lender will make available such
portion of the Term Loan to be made by it hereunder on the proposed date thereof
by wire transfer in immediately available funds by 11:00 a.m. to the
Administrative Agent at the Payment Office. The Administrative Agent will make
the proceeds of the Term Loan available to the Borrower on the Closing Date by
promptly crediting the proceeds thereof by the close of business on such date,
to an account maintained by the Borrower with the Administrative Agent or at the
Borrower’s option, by effecting a wire transfer of such amounts to an account
designated by the Borrower to the Administrative Agent as set forth in the
Notice of Borrowing.

Section 2.4. Interest Elections.

(a) The Borrowing shall be a Eurodollar Loan and shall have an initial Interest
Period as specified in the Notice of Borrowing. Subject to the terms and
conditions hereof, the Borrower shall continue the Term Loan as a Eurodollar
Loan by electing Interest Periods as provided in this Section. The Borrower may
not elect to convert the Term Loan into a Base Rate Loan.

(b) To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice substantially in the form of Exhibit 2.4
attached hereto (a “Notice of Continuation”), prior to 11:00 a.m. three
(3) Business Days prior to the expiration of each then current Interest Period,
that the Term Loan is to be continued as a Eurodollar Loan. Each such Notice of
Continuation shall be irrevocable and shall specify (i) the effective date of
the election made pursuant to such Notice of Continuation, which shall be a
Business Day and (ii) the Interest Period applicable thereto, which shall be a
period contemplated by the definition of “Interest Period”. Any election under
this clause (b) shall be for the entire principal amount of the Term Loan then
outstanding.

(c) If, on the expiration of any Interest Period, the Borrower shall have failed
to deliver a Notice of Continuation, then, unless the Term Loan is repaid as
provided herein, the Borrower shall be deemed to have elected an Interest Period
of one (1) month. The Term Loan

 

- 18 -



--------------------------------------------------------------------------------

may be continued as a Eurodollar Loan if a Default or an Event of Default exists
unless the Administrative Agent or any of the Lenders shall have objected in
writing to such continuation as a Eurodollar Loan (in which case the Term Loan
will automatically be converted to a Base Rate Loan (and shall thereafter bear
interest, subject to Section 2.6(b), at the Base Rate plus the Base Rate Margin)
on the last day of the then current Interest Period applicable to the Term
Loan).

(d) Upon receipt of any Notice of Continuation, the Administrative Agent shall
promptly notify each Lender of the details thereof.

Section 2.5. Repayment and Prepayments of Term Loan.

(a) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of such Lender’s
Term Loan in installments payable on the dates set forth below, with each such
installment being in the aggregate principal amount for all Lenders set forth
opposite such date below (and on such other date(s) and in such other amounts as
may be required from time to time pursuant to this Agreement):

 

Installment Date

   Aggregate Principal Amount  

March 31, 2013

   $ 8,800,000   

June 30, 2013

   $ 8,800,000   

September 30, 2013

   $ 8,800,000   

December 31, 2013

   $ 8,800,000   

March 31, 2014

   $ 8,800,000   

June 30, 2014

   $ 8,800,000   

September 30, 2014

   $ 8,800,000   

December 31, 2014

   $ 8,800,000   

March 31, 2015

   $ 8,800,000   

June 30, 2015

   $ 8,800,000   

September 30, 2015

   $ 8,800,000   

provided, that, to the extent not previously paid, the aggregate outstanding
principal balance of the Term Loan shall be due and payable (together with
accrued and unpaid interest thereon) on the Maturity Date. If the aggregate
principal amount of the Term Loan is increased pursuant to Section 2.17, the
amount of each installment required to be made under this Section after the date
of such increase shall be increased by four percent (4%) of the aggregate
principal amount of the increase in the principal amount of the Term Loan. All
payments in respect of the Term Loan shall be applied first to accrued interest
and the balance, if any, to principal. Once repaid, no portion of the Term Loan
may be reborrowed.

(b) The Borrower shall have the right at any time and from time to time to
prepay the Term Loan, in whole or in part, without premium or penalty, by giving
irrevocable written notice to the Administrative Agent no later than three
(3) Business Days prior to any such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such

 

- 19 -



--------------------------------------------------------------------------------

prepayment and the principal amount of the Term Loan to be prepaid. Upon receipt
of any such notice, the Administrative Agent shall promptly notify each Lender
of the contents thereof and of such Lender’s Pro Rata Share of any such
prepayment. If such notice is given, the aggregate amount specified in such
notice shall be due and payable on the date designated in such notice, together
with accrued interest to such date on the amount so prepaid in accordance with
Section 2.15(a); provided, that if a Eurodollar Loan is prepaid on a date other
than the last day of an Interest Period applicable thereto, the Borrower shall
also pay all amounts required pursuant to Section 2.13. Each partial prepayment
of the Term Loan shall be in an amount not less than $5,000,000 and in integral
multiples of $1,000,000 in excess thereof. Any prepayments made by the Borrower
pursuant to this clause (b) shall be applied by the Administrative Agent to
principal installments of the Term Loan in inverse order of maturity, ratably to
each Lender according to its Pro Rata Share.

Section 2.6. Interest on Term Loan.

(a) The Borrower shall pay interest on the Term Loan at LIBOR for the applicable
Interest Period then in effect plus 1.875% per annum. To the extent the Term
Loan is required to be converted to a Base Rate Loan hereunder, the Borrower
shall pay interest thereon at the Base Rate in effect from time to time plus the
Base Rate Margin.

(b) Following the occurrence of an Event of Default, and in any event after
acceleration, the Borrower shall pay interest (“Default Interest”) with respect
to a Eurodollar Loan, at the rate otherwise applicable for the then-current
Interest Period plus an additional 2.00% per annum until the last day of such
Interest Period, and thereafter, and with respect to a Base Rate Loan and all
other Obligations under this Agreement (other than the Term Loan), at the Base
Rate plus the Base Rate Margin plus 2.00% per annum.

(c) Interest on the principal amount of the Term Loan shall accrue from and
including the Closing Date to but excluding the date of any repayment thereof
(or portion thereof). Interest on a Eurodollar Loan shall be payable in arrears
on the last day of each Interest Period applicable thereto and in the case of a
Eurodollar Loan having an Interest Period longer than three months, on the date
which occurs every three months after the initial date of such Interest Period,
and in any case on the Maturity Date. Interest on a Base Rate Loan shall be
payable in arrears on the last day of each calendar quarter and on the Maturity
Date. All Default Interest shall be payable on demand.

(d) The Administrative Agent shall determine each interest rate applicable to
the Term Loan hereunder and shall promptly notify the Borrower and the Lenders
of such rate in writing (or by telephone, promptly confirmed in writing). Any
such determination shall be conclusive and binding for all purposes, absent
manifest error.

Section 2.7. Fees. The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee previously agreed upon in
writing by the Borrower and the Administrative Agent, which shall be due and
payable on the Closing Date. The Borrower shall pay the Administrative Agent and
SunTrust Robinson Humphrey, Inc., for their respective accounts, fees in the
amounts and at the times previously agreed upon in writing by the Borrower and
each such Person.

 

- 20 -



--------------------------------------------------------------------------------

Section 2.8. Computation of Interest and Fees. All computations of interest and
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed). Each determination by the Administrative Agent of
an interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

Section 2.9. Inability to Determine Interest Rates. If prior to the commencement
of any Interest Period for a Eurodollar Loan, the Administrative Agent shall
have determined (which determination shall be conclusive and binding upon the
Borrower) that (a) by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining LIBOR, or (b) the
Administrative Agent shall have received notice from the Required Lenders that
LIBOR does not adequately and fairly reflect the cost to such Lenders of making,
funding or maintaining its Eurodollar Loan, the Administrative Agent shall give
written notice (or telephonic notice, promptly confirmed in writing) to the
Borrower and the Lenders as soon as practicable thereafter. Until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, the Term Loan shall be
deemed to be converted into a Base Rate Loan as of such date and shall bear
interest at the Base Rate plus the Base Rate Margin.

Section 2.10. Evidence of Indebtedness. Each Lender shall maintain in accordance
with its usual practice appropriate records evidencing the Indebtedness of the
Borrower to such Lender resulting from the Term Loan made or held by such Lender
from time to time, including the amounts of principal and interest payable
thereon and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the amount of the Term Loan held by each Lender and the Type
thereof, (ii) the date of each continuation thereof pursuant to Section 2.4,
(iv) if applicable, the date of any required conversion of Term Loan to a Base
Rate Loan, (v) the date and amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder in
respect of the Term Loan and (vi) both the date and amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of the Term
Loan and each Lender’s Pro Rata Share thereof. The entries made in such records
shall be prima facie evidence (absent manifest error) of the existence and
amounts of the obligations of the Borrower therein recorded; provided, that the
failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Term Loan (both principal and
unpaid accrued interest) in accordance with the terms of this Agreement. On and
after the Closing Date, the Borrower will execute and deliver a Term Note to
each Lender requesting a Term Note.

Section 2.11. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to maintain or continue any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative

 

- 21 -



--------------------------------------------------------------------------------

Agent and the Borrower that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to continue the Term Loan as a
Eurodollar Loan shall be suspended. In the case of a Eurodollar Loan then
outstanding, such Eurodollar Loan shall be converted to a Base Rate Loan either
(x) on the last day of the then current Interest Period applicable to such
Eurodollar Loan if such Lender may lawfully continue to maintain such Eurodollar
Loan to such date or (y) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.

Section 2.12. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of LIBOR
hereunder against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
calculation of LIBOR); or

(ii) impose on any Lender or the eurodollar interbank market any other condition
affecting this Agreement or a Eurodollar Loan made or held by such Lender;

and the result of the foregoing is to increase the cost to such Lender of
continuing or maintaining a Eurodollar Loan or to reduce the amount received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then the Borrower shall promptly pay, upon written notice from and
demand by such Lender to the Borrower (with a copy of such notice and demand to
the Administrative Agent), to the Administrative Agent for the account of such
Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender for such
additional costs incurred or reduction suffered.

(b) If any Lender shall have determined that on or after the date of this
Agreement (but subject to the proviso contained in the defined term “Change in
Law”) any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s capital (or on
the capital of such Lender’s direct or indirect parent) as a consequence of its
obligations hereunder to a level below that which such Lender or such Lender’s
direct or indirect parent could have achieved but for such Change in Law (taking
into consideration such Lender’s policies or the policies of such Lender’s
direct or indirect parent with respect to capital adequacy and liquidity) then,
from time to time, within five Business Days after receipt by the Borrower of
written demand by such Lender (with a copy thereof to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or such Lender’s direct or indirect parent for any such reduction
suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its direct or indirect parent, as the case may be,
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender such amount or
amounts within 10 days after receipt thereof.

 

- 22 -



--------------------------------------------------------------------------------

(d) Failure or delay on the part of a Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation.

Section 2.13. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion (even though involuntary) of a Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to prepay or continue a Eurodollar Loan on the date specified in any
applicable notice (regardless of whether such notice is withdrawn or revoked),
then, in any such event, the Borrower shall compensate each Lender, within five
(5) Business Days after written demand from such Lender, for any actual loss,
cost or expense incurred by such Lender attributable to such event. Such loss,
cost or expense shall be deemed to include an amount determined by such Lender
to be the excess, if any, of (A) the amount of interest that would have accrued
on the principal amount of such Eurodollar Loan if such event had not occurred
at LIBOR applicable to such Eurodollar Loan for the period from the date of such
event to the last day of the then current Interest Period therefor (or in the
case of a failure to continue for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
LIBOR were set on the date such Eurodollar Loan was prepaid or the date on which
the Borrower failed to continue such Eurodollar Loan. A certificate as to any
additional amount payable under this Section 2.13 submitted to the Borrower by
any Lender (with a copy to the Administrative Agent) shall be conclusive, absent
manifest error.

Section 2.14. Taxes.

(a) Any and all payments by or on account of any Obligation of the Borrower
under this Agreement or any Term Note shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, that if
the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or any
Lender (as the case may be) shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower

 

- 23 -



--------------------------------------------------------------------------------

hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability, together with reasonable evidence of such payment,
as applicable, delivered to the Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate of
withholding. Without limiting the generality of the foregoing, each Foreign
Lender agrees that it will deliver to the Administrative Agent and the Borrower
(or in the case of a Participant, to the Lender from which the related
participation shall have been purchased), as appropriate, two (2) duly completed
copies of (i) Internal Revenue Service Form W-8 ECI, or any successor form
thereto, certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces or eliminates the rate of withholding tax on payments of interest; or
(iii) Internal Revenue Service Form W-8 BEN, or any successor form prescribed by
the Internal Revenue Service, together with a certificate (A) establishing that
the payments to the Foreign Lender from the Borrower hereunder qualify as
“portfolio interest” exempt from U.S. withholding tax under Code section 871(h)
or 881(c), and (B) stating that (1) the Foreign Lender is not a bank for
purposes of Code section 881(c)(3)(A), or the obligation of the Borrower
hereunder is not, with respect to such Foreign Lender, a loan agreement entered
into in the ordinary course of its trade or business, within the meaning of that
section; (2) the Foreign Lender is not a 10% shareholder of the Borrower within
the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign
Lender is not a controlled foreign corporation that is a related Person to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms within ten
(10) Business Days after the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Each such Foreign Lender shall promptly notify
the Borrower and the Administrative Agent in writing at any time that it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose).

 

- 24 -



--------------------------------------------------------------------------------

Section 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees or of amounts payable under Section 2.5,
Section 2.6 or Section 2.7 or otherwise) prior to 12:00 noon, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except that
payments pursuant to Section 2.12, Section 2.13 and Section 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on the
portion of the Term Loan held by such Lender that would result in such Lender
receiving payment of a greater proportion than its Pro Rata Share, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loan of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective portions of the Term Loan; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loan to any assignee
or Participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

- 25 -



--------------------------------------------------------------------------------

(d) The Administrative Agent will promptly distribute amounts due hereunder to
the Lenders from the Borrower only after such amounts have been paid by the
Borrower to, and receipt thereof has been confirmed by, the Administrative
Agent.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.3, Section 2.15(c), or Section 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.16. Mitigation of Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its portion of the Term Loan hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable credit judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.12 or Section 2.14, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

(b) If (1) any Lender requests compensation under Section 2.12, or (2) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or (3) any Lender suspends its obligation to maintain Eurodollar Loans pursuant
to Section 2.11 (provided, that this clause (3) shall not apply if the Required
Lenders have suspended their respective obligations to maintain a Eurodollar
Loan pursuant to Section 2.11), or (4) a Lender Insolvency Event has occurred
and is continuing with respect to such Lender, or (5) any Lender that is not the
Administrative Agent does not consent to any amendment, waiver or consent to any
Loan Document for which the consent of the Required Lenders is obtained and that
requires the consent of all Lenders, then the Borrower may, at its sole cost and
expense, upon notice to any such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions set forth in Section 10.4(b)) all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender other than a Lender as to
which a Lender Insolvency Event has occurred); provided, that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such assigning Lender shall
have received payment of an amount equal to the outstanding principal amount of
the Term Loan owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued

 

- 26 -



--------------------------------------------------------------------------------

interest) and from the Borrower (in the case of all other amounts) and (iii) in
the case of a claim for compensation under Section 2.12 or payments required to
be made pursuant to Section 2.14, such assignment will result in a reduction or
elimination of such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of an
irrevocable waiver by such Lender, the circumstances entitling the Borrower to
require such assignment and delegation ceases to apply.

Section 2.17. Additional Term Loans.

The Borrower shall have the right at any time and from time to time after the
Closing Date to but excluding the Maturity Date to request two increases in the
principal amount of the Term Loan by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that the combined aggregate principal amount of such increases of the
Term Loan shall not exceed $50,000,000. Each such increase in the Term Loan must
be an aggregate minimum amount of $10,000,000 and integral multiples of
$10,000,000 in excess thereof. The Administrative Agent, in consultation with
the Borrower, shall manage all aspects of the syndication of such increase in
the Term Loan, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Term Loan among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. No Lender shall be obligated in
any way whatsoever to increase the principal amount of the Term Loan made by
such Lender. Effecting the increase of the Term Loan under this Section is
subject to the following conditions precedent: (x) no Default or Event of
Default shall be in existence on the effective date of such increase, (y) the
representations and warranties made or deemed made by the Borrower in any Loan
Document to which it is a party shall be true and correct on the effective date
of such increase, and (z) the Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:
(i) if not previously delivered to the Administrative Agent, copies certified by
a Responsible Officer of all corporate and other necessary action taken by the
Borrower to authorize such increase; (ii) an opinion of counsel to the Borrower,
and addressed to the Administrative Agent and the Lenders covering such matters
as reasonably requested by the Administrative Agent, and (iii) except in the
case of a Lender that has elected not to receive a Term Note, new Term Notes
executed by the Borrower, payable to any new Lenders and replacement Term Notes
executed by the Borrower, payable to any existing Lenders increasing the
principal amount of their Term Loan, in the principal amount of such Lender’s
Term Loan at the time of the effectiveness of the applicable increase in the
aggregate principal amount of the Term Loan. In connection with any increase in
the aggregate principal amount of the Term Loan pursuant to this Section any
Lender becoming a party hereto shall execute such documents and agreements as
the Administrative Agent may reasonably request.

ARTICLE III. CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING

Section 3.1. Conditions To Effectiveness and Borrowing. The obligation of the
Lenders to fund their respective portion of the Term Loan under this Agreement
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.2).

 

- 27 -



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, without limitation
(i) reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and (ii) all fees payable to the Lenders, the Administrative Agent and
SunTrust Robinson Humphrey, Inc. in accordance with the fee letter among the
Borrower, the Administrative Agent and SunTrust Robinson Humphrey, Inc;

(b) The Administrative Agent (or its counsel) shall have received the following,
each in form and substance satisfactory to the Administrative Agent:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto;

(ii) a duly executed Term Note payable to each Lender requesting a Term Note;

(iii) a certificate of the Secretary or Assistant Secretary of the Borrower in
the form of Exhibit 3.1(b)(iii), attaching and certifying copies of its bylaws
and of the resolutions of its board of directors, authorizing the execution,
delivery and performance of the Loan Documents and certifying the name, title
and true signature of each officer of the Borrower executing the Loan Documents;

(iv) (a) certified copies of the certificate of incorporation of the Borrower,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of incorporation of the Borrower
and each other jurisdiction where the Borrower is required to be qualified to do
business as a foreign corporation, and (b) certificates of good standing or
existence with respect to each material Subsidiary of the Borrower (which shall
include, in any event, each Financial Institution Subsidiary), as may be
available from the Secretary of State of the jurisdiction of incorporation of
each such Subsidiary and each other jurisdiction where such Subsidiary is
required to be qualified to do business as a foreign corporation;

(v) a favorable written opinion of Jones, Walker, Waechter, Poitevent, Carrère &
Denègre L.L.P., counsel to the Borrower, addressed to the Administrative Agent
and each of the Lenders, and covering such matters relating to the Borrower, the
Loan Documents and the transactions contemplated therein as the Administrative
Agent or the Required Lenders shall reasonably request;

(vi) a certificate in the form of Exhibit 3.1(b)(vi), dated the Closing Date and
signed by a Responsible Officer, certifying that (w) no Default or Event of
Default exists, (x) all representations and warranties of the Borrower set forth
in the Loan Documents are true and correct on and as of the Closing Date,
(y) since December 31,

 

- 28 -



--------------------------------------------------------------------------------

2011, there shall have been no change, event or other circumstance which has had
or could reasonably be expected to have a Material Adverse Effect and (z) no
consents, approvals, authorizations, registrations, filings or orders of the
type described in Section 3.1(b)(vii) below are required to be made or obtained
in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any transaction contemplated thereby;

(vii) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required to be made or obtained under any applicable
laws, or by any Contractual Obligation of the Borrower, in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents or any of the transactions contemplated hereby or thereby, and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired,
and no investigation or inquiry by any Governmental Authority regarding the Term
Loan or any transaction being financed with the proceeds thereof shall be
ongoing;

(viii) copies of (A) the internally prepared quarterly financial statements of
the Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ending September 30, 2012, and (B) the audited consolidated financial statements
for Borrower and its Subsidiaries for the Fiscal Years ending December 31, 2011,
2010 and 2009;

(ix) the results of a recent UCC, tax, judgment and lien searches in respect of
the Borrower, and such searches shall reveal no Liens of record other than Liens
expressly permitted pursuant to Section 7.2;

(x) a duly executed payoff letter with respect to all amounts outstanding under
that certain Term Loan Agreement, dated as of May 20, 2011, among the Borrower,
the lenders from time to time party thereto and the Administrative Agent;

(xi) the Administrative Agent shall have received a duly executed Notice of
Borrowing in accordance with Section 2.2 hereof;

(xii) the Administrative Agent shall have received a duly completed and executed
Compliance Certificate calculated as of September 30, 2012 (giving pro forma
effect to the funding of, and the use of the proceeds of, the Term Loan to be
funded on the Closing Date); and

(xiii) such other documents, agreements and instruments as the Administrative
Agent on behalf of the Lenders may reasonably request.

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to Administrative Agent and the Lenders as
follows:

Section 4.1. Existence; Power. Each of the Borrower and its Subsidiaries (i) is
duly organized and validly existing as a corporation, bank or other entity, as
the case may be, under the laws of the jurisdiction of its organization,
(ii) has all requisite power and authority to carry on its business as now
conducted, and (iii) is duly qualified to do business, and is in good standing,
in each jurisdiction where such qualification is required, except where a
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.

Section 4.2. Organizational Power; Authorization. The Borrowing, and the
execution, delivery and performance by the Borrower of each of the Loan
Documents are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate, and if required, stockholder, action.
This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document when executed and delivered by the
Borrower will constitute, valid and binding obligations of the Borrower,
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (b) will not violate any applicable law
or regulation or the articles of incorporation or by-laws of the Borrower or any
order of any Governmental Authority binding upon Borrower, (c) will not violate
or result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any of its Subsidiaries or any of their
respective assets or give rise to a right thereunder to require any payment to
be made by the Borrower or any such Subsidiary and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any
Subsidiary. All necessary regulatory approvals have been obtained for the
Borrower and its Subsidiaries to conduct their respective businesses.

Section 4.4. Financial Statements. The Borrower has furnished to the
Administrative Agent and the Lenders (i) the audited consolidated balance sheet
of the Borrower and its Subsidiaries as of December 31, 2011 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year then ended prepared by PricewaterhouseCoopers LLP and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
September 30, 2012, and the related unaudited consolidated statements of income
and cash flows for the Fiscal Quarter and year-to-date period then ending,
certified by a Responsible Officer, subject to year-end audit adjustments and
the absence of footnotes. Such financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as of such date and the consolidated results of operations and cash
flows for such period in conformity with GAAP consistently applied. Since
December 31, 2011, there have been no changes with respect to the Borrower and
its Subsidiaries which have had or could reasonably be expected to have, singly
or in the aggregate, a Material Adverse Effect. In addition, the Borrower has
provided to the Lenders copies of the Call Reports filed by its Financial
Institution Subsidiaries for the period ending September 30, 2012, and copies of
the FRY-9LP Report and the FRY-9C Report filed by the Borrower for the period
ending

 

- 30 -



--------------------------------------------------------------------------------

September 30, 2012. Each of such reports filed by the Borrower or the Financial
Institution Subsidiaries with any Governmental Authority is true and correct and
is in accordance with the respective books of account and records of the
Borrower and the Financial Institution Subsidiaries, and has been prepared in
accordance with applicable banking regulations, rules and guidelines on a basis
consistent with prior periods, and fairly and accurately presents, in all
material respects, the financial condition of the Borrower and the Financial
Institution Subsidiaries and their respective assets and liabilities and the
results of their respective operations as of such date.

Section 4.5. Litigation Matters and Enforcement Actions. No litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against, or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document. None of
the Borrower, or any of the Financial Institution Subsidiaries, or any of their
respective officers or directors, is now operating under any currently effective
written restrictions agreed to by the Borrower or any of the Financial
Institution Subsidiaries, or agreements, memoranda, or written commitments by
the Borrower or any of the Financial Institution Subsidiaries (other than
restrictions of general application) imposed or required by any Governmental
Authority nor are any such restrictions threatened or agreements, memoranda or
commitments being sought by any Governmental Authority.

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with all applicable laws (including without
limitation all Environmental Laws and all federal and state banking statutes)
and all rules, regulations (including without limitation all applicable federal
and state banking regulations) and orders of any Governmental Authority, except
where failure to do so could not reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any of the Financial Institution
Subsidiaries is in material default in the performance, observance or
fulfillment of any of the terms, obligations, covenants, conditions or
provisions contained in any indenture or other agreement creating, evidencing or
securing indebtedness of any kind or pursuant to which any such indebtedness is
issued, or other agreement or instrument to which the Borrower or any Financial
Institution Subsidiary is a party or by which the Borrower or any such Financial
Institution Subsidiary or any of their respective properties may be bound or
affected.

Section 4.7. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company”, as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves.

 

- 31 -



--------------------------------------------------------------------------------

Section 4.9. Margin Regulations. None of the proceeds of the Term Loan will be
used for “purchasing” or “carrying” any “margin stock” with the respective
meanings of each of such terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of
Regulation U.

Section 4.10. ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The “benefit obligations” of all Plans did
not, as of December 31, 2011, exceed the “fair market value of the assets” of
such Plans by more than $5,000,000. No event has occurred since December 31,
2011 that would cause the “benefit obligations” of all Plans to exceed the “fair
market value of the assets” of such Plans by the dollar amount specified in the
previous sentence. The terms “benefit obligations” and “fair market value of
assets” shall be determined by and with such terms defined in accordance with
Statement of Financial Accounting Standards No. 158.

(b) Each Employee Benefit Plan is in compliance in all material respects with
the applicable provisions ERISA, the Code and other applicable law. Except with
respect to Multiemployer Plans, each Qualified Plan (I) has received a favorable
determination from the IRS applicable to the Qualified Plan’s current remedial
amendment cycle (as described in Revenue Procedure 2007-44 or “2007-44” for
short), (II) has timely filed for a favorable determination letter from the IRS
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the IRS, (III) has filed for a
determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired or (IV) is maintained under a prototype or
volume submitter plan and may rely upon a favorable opinion or letter issued by
the IRS with respect to such prototype or volume submitter plan. No event has
occurred which would cause the loss of the Borrower’s or any ERISA Affiliate’s
reliance on the Qualified Plan’s favorable determination letter or opinion or
advisory letter.

(c) With respect to any Employee Benefit Plan that is a retiree welfare benefit
arrangement, all amounts have been accrued on the Borrower’s financial
statements in accordance with Statement of Financial Accounting Standards
No. 106.

(d) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) there are no pending or to the
best of the Borrower’s knowledge, threatened claims, actions or lawsuits or
action by any Governmental Authority, participant or beneficiary with respect to
an Employee Benefit Plan; (ii) there are no violations of the fiduciary
responsibility rules with respect to any Employee Benefit Plan; and
(iii) neither the Borrower nor ERISA Affiliate has engaged in a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the Code, in connection with any Employee Benefit Plan, that would subject the
Borrower to a tax on prohibited transactions imposed by Section 502(i) of ERISA
or Section 4975 of the Code.

 

- 32 -



--------------------------------------------------------------------------------

Section 4.11. Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments, and corporate or other restrictions
to which the Borrower or any of its Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports (including without limitation all reports that the Borrower is required
to file with the Securities and Exchange Commission), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent and the Lenders in connection with this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by any other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in light of the circumstances under which
they were made, not misleading.

Section 4.12. Subsidiaries. Schedule 4.12 sets forth the name of, the ownership
interest of the Borrower in, and the jurisdiction of incorporation of Financial
Institution Subsidiary and each other Subsidiary, in each case as of the Closing
Date. All of the capital stock of each of the Borrower’s Subsidiaries has been
duly authorized and validly issued, and is fully paid and non-assessable. Except
as set forth on Schedule 4.12, the Borrower owns all of the issued and
outstanding capital stock of each of its Subsidiaries free and clear of any
Lien.

Section 4.13. Dividend Restrictions; Other Restrictions.

(a) No Financial Institution Subsidiary has violated any applicable regulatory
restrictions on dividends, and no Governmental Authority has taken any action to
restrict the payment of dividends by any Financial Institution Subsidiary.

(b) Neither the Borrower nor any Subsidiary is under investigation by, or is
operating under any restrictions (excluding any restrictions on the payment of
dividends referenced in subsection (a) above) imposed by or agreed to with, any
Governmental Authority, other than routine examinations by such Governmental
Authorities.

(c) Except as set forth as an exhibit to the Borrower’s Form 10-K for its fiscal
year ended December 31, 2011, or its Quarterly Reports on Form 10-Q for its
fiscal quarter ended September 30, 2012, or described therein, neither the
Borrower nor any of the Financial Institution Subsidiaries is a party, nor is
bound by, any material contract or agreement or instrument, or subject to any
charter or other corporate restriction, that is of a type that the Borrower is
required to file as an exhibit to its Form 10-K annual reports or otherwise
describe therein.

Section 4.14. Capital Measures. (a) The Borrower is “well capitalized”, as
determined in accordance with any regulations established by any Governmental
Authority having regulatory authority over it and (b) each Financial Institution
Subsidiary has been, or are deemed to have been, notified by the appropriate
Governmental Authority having regulatory authority over each of them that each
of them is “well capitalized”, as determined in accordance with any regulations
established by such Governmental Authority.

 

- 33 -



--------------------------------------------------------------------------------

Section 4.15. FDIC Insurance. The deposits of each Financial Institution
Subsidiary that is an “insured depository institution” (within the meaning of §
12 U. S. C. 1831(c)) are insured by the FDIC and no act has occurred that would
adversely affect the status of such Financial Institution Subsidiary as an FDIC
insured bank.

Section 4.16. Ownership of Property.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens other than those Liens
permitted by Section 7.2. All leases that individually or in the aggregate are
material to the business or operations of the Borrower and its Subsidiaries are
valid and subsisting and are in full force.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person.

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

Section 4.17. OFAC. Neither the Borrower nor any of its Subsidiaries (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

Section 4.18. Patriot Act. Each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools

 

- 34 -



--------------------------------------------------------------------------------

Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part
of the proceeds of the Obligations will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

Section 4.19. Solvency. After giving effect to the execution and delivery of the
Loan Documents and the making of the Term Loan under this Agreement, neither the
Borrower nor its Subsidiaries will be “insolvent,” within the meaning of such
term as defined in § 101(32) of Title 11 of the United States Code, as amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.

ARTICLE V. AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any principal of and interest
on the Term Loan or any fee or other obligation owing hereunder remains unpaid:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of Borrower, a copy of the annual audited report for such fiscal
year for the Borrower and its Subsidiaries, containing (i) a consolidated and
consolidating balance sheet and the related consolidated and consolidating
statements of income, of changes in shareholders’ equity and of cash flows
(together with all footnotes thereto), and (ii) a condensed balance sheet of the
Borrower only and the related condensed statements of income and of cash flows,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and reported on by PricewaterhouseCoopers
LLP or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations and cash flows on a
consolidated and consolidating basis of the Borrower for such fiscal year in
accordance with GAAP and that the examination by such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards; provided, that the requirements set forth in this
clause (a), other than the certification of the Borrower’s certified public
accountants set forth in clause (ii) above, may be fulfilled by providing to the
Administrative Agent and the Lenders the report of the Borrower to the SEC on
Form 10-K for the applicable fiscal year;

(b) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited balance sheet of the Borrower and its Subsidiaries on a consolidated
basis as of the end of such fiscal quarter and the related unaudited statements
of income and cash flows of the Borrower and its Subsidiaries on a consolidated
basis, each for such fiscal quarter and the then elapsed portion of such fiscal

 

- 35 -



--------------------------------------------------------------------------------

year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
fiscal year, all certified by the chief financial officer or treasurer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes; provided, that the requirements set forth in this
clause (b) with respect to the financial information of the Borrower and its
Subsidiaries on a consolidated and consolidating basis may be fulfilled by
providing to the Administrative Agent and the Lenders the report of the Borrower
to the SEC on Form 10-Q for the applicable fiscal quarter;

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate, (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate, and if a Default or an Event of Default then exists, specifying the
details thereof and the action which the Borrower has taken or proposes to take
with respect thereto, and (ii) setting forth in reasonable detail calculations
demonstrating compliance with Article VI;

(d) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, duly executed copies of the Borrower’s then-current
FR Y-9C Report and FR Y-9LP Report and a duly executed copy of the then-current
Call Report for each Financial Institution Subsidiary;

(e) as soon as available and in any event within 60 days after the first day of
each fiscal year of the Borrower, a budget prepared on a consolidated and
quarterly basis in reasonable detail (including budgeted income statements,
statements of cash flow and balance sheets and the principal assumptions upon
which such budgets are based) prepared by the Borrower for such fiscal year in
form and content reasonably acceptable to the Administrative Agent;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be (to the extent not otherwise required to be delivered to the
Administrative Agent or the Lenders hereunder);

(g) promptly after receiving knowledge thereof, written notice of all material
charges, material assessments, actions, suits and proceedings (as well as notice
of the outcome of any such charges, assessments, orders, actions, suits and
proceedings) that are proposed or initiated by, or brought before, any court or
Governmental Authority, in connection with the Borrower or any of the Financial
Institution Subsidiaries, other than ordinary course of business litigation or
proceedings which, if adversely decided, could not reasonably be expected to
have a Material Adverse Effect; and

 

- 36 -



--------------------------------------------------------------------------------

(h) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary, as the Administrative Agent or any Lender may
reasonably request.

Documents required to be delivered pursuant to Section 5.1(a) or (b) or
Section 5.1(f) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents or provides a link
thereto on the Borrower’s website on the internet at the website address set
forth in Section 10.1 or (ii) on which such documents are posted on the
Borrower’s behalf on an internet or intranet website, if any, to which the
Administrative Agent and each Lender have access; provided, that (A) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender if so requested until a written notice is received by the
Borrower from the Administrative Agent or such Lender to cease delivering paper
copies and (B) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent and each Lender by
electronic mail electronic versions (i.e. soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of all Compliance Certificates.

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or its Subsidiaries in an aggregate amount exceeding
$2,500,000;

(d) any material investigation of the Borrower or any Subsidiary by any
Governmental Authority having regulatory authority over the Borrower or any such
Subsidiary (other than routine examinations of the Borrower and/or any such
Subsidiary) to the extent that such Governmental Authority has consented to the
giving of such notice (if the consent of such Governmental Authority is required
for the Borrower to give such notice);

(e) the issuance of any cease and desist order (whether written or oral),
written agreement, cancellation of insurance or other public or enforcement
action by the FDIC or other Governmental Authority having regulatory authority
over the Borrower or any Subsidiary;

 

- 37 -



--------------------------------------------------------------------------------

(f) the issuance of any material informal enforcement action, including, without
limitation, a memorandum of understanding or proposed disciplinary action by or
from any Governmental Authority having regulatory authority over the Borrower or
any Subsidiary, to the extent that the Borrower or any such Subsidiary is
permitted to disclose such information (provided that the Borrower shall take
all reasonable efforts to obtain any necessary regulatory consents); and

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.

Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority (including without limitation all
federal and state banking statutes and regulations) applicable to its assets,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and all claims that could result in a statutory Lien) before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
and consolidating financial statements of the Borrower in conformity with GAAP.

Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent
and of each Lender to, subject to Section 10.11, visit and inspect its
properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or such Lender
may reasonably request after reasonable prior notice to the Borrower and at the
Borrower’s expense.

 

- 38 -



--------------------------------------------------------------------------------

Section 5.8. Maintenance of Properties; Insurance.

(a) The Borrower will, and will cause each of its Subsidiaries to, (i) keep and
maintain all property material to the conduct of its business in good working
order and condition, except for ordinary wear and tear and except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect and (ii) maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations.

(b) The deposits of each Financial Institution Subsidiary will at all times be
insured by the FDIC.

Section 5.9. Use of Proceeds. The Borrower will use the proceeds of the Term
Loan (i) to repay all outstanding principal and accrued interest in respect of
the term loan made to the Borrower by SunTrust Bank pursuant to that certain
Term Loan Agreement dated as of May 20, 2011 between the Borrower and SunTrust
Bank and (ii) to maintain cash at the Borrower in amounts required to be
maintained by the FRB from time to time. No part of the proceeds of the Term
Loan will be used, whether directly or indirectly, for any purpose that would
violate any rule or regulation of the FRB, including Regulation T, U or X.

Section 5.10. Further Assurances. The Borrower agrees, upon request of the
Administrative Agent, to execute and deliver or cause to be executed and
delivered such further instruments, documents and certificates, and to and cause
to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Administrative Agent to carry out more effectively
the provisions and purposes of this Agreement and the other Loan Documents.

ARTICLE VI. FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any principal of and interest
on the Term Loan or any fee or other obligation owing hereunder remains unpaid:

Section 6.1. Consolidated Net Worth. The Borrower will not permit its
Consolidated Net Worth as of December 31, 2012 to be less than $2,100,000,000.
Further, the Borrower will not permit its Consolidated Net Worth at any time
after December 31, 2012 (measured at the end of each Fiscal Quarter after
December 31, 2012 to be less than (i) $2,100,000,000 plus (ii) 50% of
Consolidated Net Income earned on a cumulative basis for each Fiscal Quarter
commencing with the Fiscal Quarter ending March 31, 2013; provided, that if
Consolidated Net Income is negative in any Fiscal Quarter, the amount added for
such Fiscal Quarter shall be zero and such negative Consolidated Net Income
shall not reduce the amount of

 

- 39 -



--------------------------------------------------------------------------------

Consolidated Net Income added from any Fiscal Quarter in such period; plus
(iii) 100% of the amount by which the Borrower’s “total stockholders’ equity”
(as set forth in the Borrower’s consolidated balance sheet most recently
delivered pursuant to Section 5.1(a) or Section 5.1(b), as applicable) is
increased after the Closing Date as a result of (A) any public or private
offering of capital stock of the Borrower, (B) the issuance of capital stock of
the Borrower in any merger transaction or in payment of any purchase price
(deferred or otherwise) in any acquisition or (C) the conversion of debt
securities of the Borrower to capital stock of the Borrower, but in any event
excluding the issuance of capital stock of the Borrower under stock options,
stock grants and other compensation plans of the Borrower and/or its
Subsidiaries.

Section 6.2. Ratio of Nonperforming Assets to Total Loans and OREO. The Borrower
on a consolidated basis will not permit at the end of any Fiscal Quarter
(commencing with the Fiscal Quarter ending December 31, 2012), Nonperforming
Assets to be greater than 3.50% of the sum of Total Loans and Other Real Estate
Owned. For purposes of determining compliance with this Section, the defined
terms used in this Section shall exclude, without duplication, assets that are
covered under loss-sharing or risk-sharing agreements with the FDIC.

Section 6.3. Regulatory Capital.

(a) The Borrower will be “well-capitalized” for all applicable state and federal
regulatory purposes at all times, and the Borrower (i) will have a Total
Risk-based Capital Ratio of 12.00% or greater, a Tier 1 Risk-based Capital Ratio
of 10.00% or greater, and a Leverage Ratio of 8.00% or greater (each as defined
by applicable federal and state regulations or orders), and will not be subject
to any written agreement, order, capital directive or prompt corrective action
directive by any Governmental Authority having regulatory authority over the
Borrower or (ii) if required by any Governmental Authority having regulatory
authority over the Borrower in order to remain “well capitalized” and in
compliance with all applicable regulatory requirements, will have such higher
amounts of Total Risk-based Capital and Tier 1 Risk-based Capital and/or such
greater Leverage Ratio as specified by such Governmental Authority.

(b) Each Financial Institution Subsidiary of the Borrower will be “well
capitalized” for all applicable state and federal regulatory purposes at all
times, and such Financial Institution Subsidiary (i) will have a Total
Risk-based Capital Ratio of 12.00% or greater, a Tier 1 Risk-based Capital Ratio
of 10.00% or greater, and a Leverage Ratio of 8.00% or greater (each as defined
by applicable federal and state regulations or orders) and not be subject to any
written agreement, order, capital directive or prompt corrective action
directive by any Governmental Authority having regulatory authority over such
Financial Institution Subsidiary or (ii) if required by any Governmental
Authority having regulatory authority over such Financial Institution Subsidiary
in order to remain “well capitalized” and in compliance with all applicable
regulatory requirements, will have such higher amounts of Total Risk-based
Capital and Tier 1 Risk-based Capital and/or such greater Leverage Ratio as
specified by such Governmental Authority.

 

- 40 -



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if at any time any such Governmental
Authority changes the definition of “well capitalized” either by amending such
ratios or otherwise, such amended definition, and any such amended or new
ratios, shall automatically, and in lieu of the existing definitions and ratios
set forth in this Section, be incorporated by reference into this Agreement as
the minimum standard for the Borrower or any Financial Institution Subsidiary,
as the case may be, on and as of the date that any such amendment becomes
effective by applicable statute, regulation, order or otherwise.

Section 6.4. Return on Average Assets. The Borrower will have, as of the end of
each Fiscal Quarter, a Return on Average Assets for such Fiscal Quarter of not
less than 0.60%.

Section 6.5. Minimum Cash at Borrower. The Borrower shall at all times maintain
adequate unrestricted cash or eligible unrestricted securities directly at the
Borrower in accordance with the requirements of the FRB; provided, that at no
time shall the Borrower hold an amount less than $100,000,000.

Section 6.6. Dividend Capacity. The Borrower will maintain a Dividend Capacity
at all times of not less than $100,000,000.

ARTICLE VII. NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any principal of and interest
on the Term Loan or any fee or other obligation owing hereunder remains unpaid:

Section 7.1. Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness of the Borrower created pursuant to the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;

(c) Permitted Financial Institution Subsidiary Indebtedness;

(d) Indebtedness constituting obligations of the Borrower and any Financial
Institution Subsidiary under debentures, indentures, trust agreements and
guarantees in connection with the issuance by such Persons of trust preferred
securities and other types of hybrid securities (but only to the extent that the
Governmental Authority having regulatory authority over the Borrower permits the
inclusion of such securities in the calculation of its Total Risk-based Capital
Ratio or its Tier I Risk-based Capital Ratio under Section 6.3); provided, that
aggregate amount outstanding at any time under this clause (d) shall not to
exceed $5,000,000;

 

- 41 -



--------------------------------------------------------------------------------

(e) (i) Indebtedness owed by the Borrower or any “affiliate” of the Borrower (as
defined in Regulation W of the FRB and sections 23A and 23B of the Federal
Reserve Act) to any Financial Institution Subsidiary not in violation of
Regulation W of the FRB (as amended, supplemented or otherwise modified), or
(ii) Indebtedness owed by any Subsidiary to the Borrower or (iii) Indebtedness
owed by the Borrower or any Subsidiary to a Subsidiary other than a Financial
Institution Subsidiary;

(f) Indebtedness constituting capital leases of any real property and
improvements thereon that are owned by the Borrower or any Subsidiary and that
have been sold by the Borrower or such Subsidiary to a third person and have
been leased back from such Person;

(g) Any other Indebtedness that is subordinated to the Indebtedness under this
Agreement on the following terms: (i) no part of the principal of such
Indebtedness is stated to be payable or is required to be paid (whether by way
of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the date that is 6 months following the Maturity Date and
the payment of principal of which and any other obligations of the Borrower with
respect thereof (other than interest subject to clause (g)(ii) below) are
subordinated to the prior payment in full of principal and interest (including
post-petition interest) and all other obligations and amounts of the Borrower to
the Lenders hereunder on terms and conditions first approved in writing by the
Required Lenders, (ii) no part of the interest accruing on such Indebtedness is
payable, without the prior written consent of the Required Lenders, after a
Default or Event of Default has occurred and is continuing, and (iii) such
Indebtedness otherwise contains terms, covenants and conditions in form and
substance reasonably satisfactory to the Required Lenders as evidenced by its
prior written approval thereof;

(h) other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount outstanding at any time not to exceed $5,000,000; and

(i) Purchase money indebtedness and capitalized lease obligations secured by
Liens permitted under this Agreement in an aggregate amount outstanding at any
time not to exceed $5,000,000.

Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired (including without
limitation in the case of the Borrower, the capital stock of any Financial
Institution Subsidiary), except:

(a) Liens (if any) created in favor of the Administrative Agent for the benefit
of the Lenders;

(b) Permitted Encumbrances;

(c) Liens granted to secure any Indebtedness expressly permitted pursuant to
Section 7.1(f) (as long as such Lien shall extend only to the real property and
improvements subject to such capital leases);

 

- 42 -



--------------------------------------------------------------------------------

(d) Liens on property of the Borrower or any of its Subsidiaries created solely
for the purpose of securing Indebtedness expressly permitted by Section 7.1(i),
representing or incurred to finance, refinance or refund the purchase price of
property, provided that no such Lien shall extend to or encumber other property
of the Borrower or such Subsidiary other than the respective property so
acquired, and the principal amount of Indebtedness secured thereby shall at no
time exceed the original purchase price of such property; and

(e) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a), (b), (c) and (d) of this Section; provided, that the principal amount of
the Indebtedness secured thereby is not increased in any manner that would
exceed the amounts permitted in Section 7.1 and that any such extension, renewal
or replacement is limited to the assets originally encumbered thereby.

Notwithstanding anything herein or otherwise to the contrary, the Borrower shall
not grant any Lien, or otherwise permit any Lien to exist, on the capital stock
of any Financial Institution Subsidiary (other than Liens in favor of the
Administrative Agent for the benefit of the Lenders).

Section 7.3. Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, (i) merge into
or consolidate into any other Person, or permit any other Person to merge into
or consolidate with it, or (ii) sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or a material portion
of its assets (other than in the ordinary course of business) or all or
substantially all of the stock of any of its Subsidiaries or (iii) liquidate or
dissolve; provided, that if at the time thereof and immediately after giving
effect thereto on a pro forma basis, no Default or Event of Default shall have
occurred, (A) the Borrower or any Subsidiary may merge with a Person, provided
that (1) if the Borrower is a party to such merger, the Borrower shall be the
surviving Person, (2) if a Subsidiary is a party to such merger, such Subsidiary
shall be the surviving Person (if two Subsidiaries are party to such merger, one
of those Subsidiaries shall be the surviving Person) and (3) such merger shall
not constitute a Change in Control of the Borrower, (B) any Subsidiary may sell,
lease, transfer or dispose of its assets to the Borrower or another Subsidiary,
(C) any Financial Institution Subsidiary may sell loans, investments, or other
similar assets in the ordinary course of its business, provided, that such sale
or series of sales do not constitute a sale of all or substantially all of such
Financial Institution Subsidiary’s assets (D) the Borrower and any Subsidiary
may sell any (i) real property and improvements thereon that are owned (in whole
or in part) by the Borrower or such Subsidiary and that are subsequently leased
back by the Borrower or such Subsidiary and (ii) Other Real Estate Owned.

(b) The Borrower will not dispose of any stock or other equity interest in any
of its Financial Institution Subsidiaries, whether by sale, assignment, lease or
otherwise, without the prior written consent of Required Lenders; provided,
however, that, if at the time thereof and immediately after giving effect
thereto, on a pro forma basis, no Default or Event of Default shall exist or
shall have occurred, the Borrower shall be permitted to allow Financial
Institution Subsidiaries to be merged into or consolidated with any other
Financial Institution Subsidiary.

 

- 43 -



--------------------------------------------------------------------------------

(c) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto and any types of businesses that are expressly
permitted by any Governmental Authority having jurisdiction over the Borrower
and/or any Financial Institutions Subsidiary.

Section 7.4. Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance, prepayment or other acquisition
of, any shares of capital stock or Indebtedness subordinated to the Obligations
of the Borrower or any options, warrants, or other rights to purchase such
capital stock or such Indebtedness, whether now or hereafter outstanding (each a
“Restricted Payment”); provided, however, that the Borrower and its Subsidiaries
may make and agree to make Restricted Payments so long as no Default or Event of
Default then exists or would result (on a pro forma basis) from the making of
such Restricted Payment; provided, further, however, that any Subsidiary may
make Restricted Payments to the Borrower at any time.

Section 7.5. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, and (iii) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.

Section 7.6. Investments, Etc. The Borrower will not, and will not permit any of
its Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Subsidiary prior to such merger),
any capital stock, Indebtedness or other securities (including any option,
warrant, or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the assets of a Person, or of any business or division of
any Person (all of the foregoing being collectively called “Investments”),
except:

(a) Investments existing on the date hereof (including Investments in
Subsidiaries) that have been disclosed to the Lenders and/or that are set forth
on the most current financial statements that have been delivered to the
Lenders;

 

- 44 -



--------------------------------------------------------------------------------

(b) Investments purchased in the ordinary course of business by any Financial
Institution Subsidiary;

(c) Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary in or to the Borrower or in or to another Subsidiary;

(d) Investments made for the purpose of making or consummating an Acquisition;
provided, that (i) no Default or Event of Default shall have occurred or would
result (on a pro forma basis) from the making or consummation of such
Acquisition, (ii) such Acquisitions are undertaken in accordance with all
applicable laws, and (iii) the prior written consent or approval of such
Acquisition of the board of directors or equivalent governing body of the Person
being acquired has been obtained; provided, further, that in the case of any
Investment by the Borrower or any Subsidiary in which the Borrower or such
Subsidiary acquires, directly or indirectly, fifty percent (50%) or more of the
voting stock any Person that is a regulated financial institution, such acquired
Person shall become a Financial Institution Subsidiary for purposes of this
Agreement;

(e) Guarantees of the Borrower of any Indebtedness expressly permitted under
Section 7.1(d); and

(f) Other Investments made in the ordinary course of business and in accordance
with applicable laws and regulations and safe and sound business practices.

Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary not involving
any other Affiliates and (c) any Restricted Payment expressly permitted by
Section 7.4.

Section 7.8. Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or
(ii) as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

 

- 45 -



--------------------------------------------------------------------------------

Section 7.9. Unsafe and Unsound Practices. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any unsafe or unsound business
practice that could reasonably be expected to have a Material Adverse Effect.

Section 7.10. Most Favored Lender Status. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into, amend or modify documents
evidencing or governing Indebtedness to which the Borrower or its Subsidiaries
are bound, that contain, or are amended and modified to contain, one or more
Additional Covenants or Additional Defaults, unless in each case the Borrower or
such Subsidiary contemporaneously executes an amendment to this Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, to include such Additional Covenants or Additional Defaults
herein; provided, that to the extent that the Borrower or any Subsidiary shall
enter into, assume or otherwise become bound by or obligated under such
amendment or agreement containing one or more Additional Covenants or Additional
Defaults without amending this Agreement to include such Additional Covenants or
Additional Defaults, the terms of this Agreement shall nonetheless, without any
further action on the part of the Borrower or any Subsidiary, be deemed or
amended automatically to include each Additional Covenant and each Additional
Default contained in such amendment or agreement.

ARTICLE VIII. EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of the Term Loan when and as
the same shall become due and payable, whether at the due date thereof or
otherwise; or

(b) the Borrower shall fail to pay any interest on the Term Loan or any fee or
any other Obligation (other than an amount payable under clause (a) of this
Article), when and as the same shall become due and payable and such failure
shall continue unremedied for a period of three (3) days; or

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by the Borrower or any representative of the Borrower pursuant to or
in connection with this Agreement or any other Loan Document shall prove to be
incorrect in any material respect when made or deemed made or submitted; or

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.1, Section 5.2, Section 5.3 (with respect to the
Borrower’s existence), Section 5.7, Section 5.9 or Article VI or Article VII; or

 

- 46 -



--------------------------------------------------------------------------------

(e) the Borrower shall fail to observe or perform any covenant or agreement
contained (i) in this Agreement (other than those referred to in clauses (a),
(b) and (d) above), and such failure shall remain unremedied for 30 days after
the earlier of (x) any officer of the Borrower becomes aware of such failure, or
(y) notice thereof shall have been given to the Borrower by the Administrative
Agent or the Required Lenders or (ii) in any other Loan Document (after taking
into consideration any applicable grace periods); or

(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any Indebtedness (other than under this
Agreement or the Term Note) owed to any Lender or to any other Person, in each
case, in an amount greater than $5,000,000 that is outstanding, when and as the
same shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness (without regard to whether such holders or other Person shall have
exercised or waived their right to do so); or any such Indebtedness shall be
declared to be due and payable; or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof
(and for purposes of determining the amount of attributed Indebtedness under
this clause (f) from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations); or

(g) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

- 47 -



--------------------------------------------------------------------------------

(i) without duplication of clause (f) of this Section 8.1, the Borrower or any
Subsidiary shall become unable to pay, shall admit in writing its inability to
pay, or shall fail to pay, its debts as they become due; or

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $5,000,000; or

(k) any judgment or order for the payment of money in excess of $5,000,000 in
the aggregate not covered by insurance and for which the applicable insurer
shall have acknowledged in writing that such claim or payment is insured shall
be rendered against the Borrower or any Subsidiary, and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(m) a Change in Control shall occur; or

(n) any Governmental Authority having regulatory authority over the Borrower or
any Subsidiary shall take any action that restricts, or has the practical effect
of restricting, the payment of dividends from any such Subsidiary to the
Borrower or the payment of any debt owing by a Subsidiary to the Borrower; or

(o) any Financial Institution Subsidiary shall cease for any reason (other than
as a result of being merged into another Financial Institution Subsidiary) to be
an insured bank under the Federal Deposit Insurance Act, as amended; or

(p) the FRB, the FDIC or any other Governmental Authority charged with the
regulation of bank holding companies or depository institutions: (i) issues
(whether orally or in writing) to the Borrower or any Financial Institution
Subsidiary, or initiates through formal proceedings any action, suit or
proceeding to obtain against, impose on or require from the Borrower or any
Financial Institution Subsidiary, a cease and desist order or similar regulatory
order, the assessment of civil monetary penalties, articles of agreement, a
memorandum of understanding, a capital directive, a capital restoration plan,
restrictions that prevent or as a practical matter impair the payment of
dividends by any Financial Institution Subsidiary or the payments of any debt by
the Borrower, restrictions that make the payment of the dividends by any
Financial Institution Subsidiary or the payment of debt by the Borrower subject
to prior regulatory approval, a notice or finding under subsection 8(a) of the
Federal Deposit Insurance Act, as amended, or any similar enforcement action,
measure or proceeding; or (ii) proposes or issues (whether orally or in writing)
to any executive officer or director of the Borrower or any

 

- 48 -



--------------------------------------------------------------------------------

Financial Institution Subsidiary, or initiates any action, suit or proceeding to
obtain against, impose on or require from any such officer or director, a cease
and desist order or similar regulatory order, a removal order or suspension
order, or the assessment of civil monetary penalties, unless any such orders or
penalties would not reasonably be expected to have a Material Adverse Effect; or

(q) there shall occur with respect to any Financial Institution Subsidiary any
event that is grounds for the required submission of a capital restoration plan
under 12 U. S. C. §1831o (e)(2) and the regulations thereunder, or a conservator
or receiver is appointed for any Financial Institution Subsidiary; or

(r) any order or decree is entered by any court of competent jurisdiction
directly or indirectly enjoining or prohibiting the Administrative Agent, any
Lender or the Borrower from performing any of their respective obligations under
this Agreement or under any of the other Loan Documents and such order or decree
is not vacated, and the proceedings out of which such order or decree arose are
not dismissed, within 60 days after the granting of such decree or order; or

(s) the Borrower or any Financial Institution Subsidiary shall enter into a
written agreement with any Governmental Authority having regulatory authority
over such Person for any reason which could reasonably be expected to have a
Material Adverse Effect; or

(t) the filing of formal charges by any Governmental Authority or
quasi-governmental entity, including, without limitation, the issuance of an
indictment under a RICO Related Law against Borrower or any Subsidiary of
Borrower;

then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary described in clause (g) or (h) of this Section) and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and upon the written request of the Required Lenders shall, by notice to
the Borrower, take any or all of the following actions, at the same or different
times: (i) declare the principal of and any accrued interest on the Term Loan,
and all other Obligations owing hereunder, to be, whereupon the same shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
(ii) exercise all remedies contained in any other Loan Document; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
principal of the Term Loan then outstanding, together with accrued interest
thereon, and all fees, and all other Obligations shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE IX. THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent. Each Lender irrevocably
appoints SunTrust Bank as the Administrative Agent and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties

 

- 49 -



--------------------------------------------------------------------------------

hereunder by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through any
Affiliate. The exculpatory provisions set forth in this Article shall apply to
any such sub-agent and any Affiliate of the Administrative Agent and any such
sub-agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct as determined by a final, non-appealable judgment by a court
of competent jurisdiction. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents selected by it with reasonable
care. The Administrative Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof (which
notice shall include an express reference to such event being a “Default” or
“Event of Default” hereunder) is given to the Administrative Agent by the
Borrower or any Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrower) concerning
all matters pertaining to such duties.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the

 

- 50 -



--------------------------------------------------------------------------------

Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, continue to make its own decisions in
taking or not taking of any action under or based on this Agreement, any related
agreement or any document furnished hereunder or thereunder. Each of the Lenders
acknowledges and agrees that outside legal counsel to the Administrative Agent
in connection with the preparation, negotiation, execution, delivery and
administration (including any amendments, waivers and consents) of this
Agreement and the other Loan Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel to any Lender (other than the
Administrative Agent and its Affiliates) in connection with this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

- 51 -



--------------------------------------------------------------------------------

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 30 days prior
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to the approval by the Borrower provided that no
Default or Event of Default shall exist at such time. If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States of America or any state
thereof or a bank which maintains an office in the United States.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 30 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 30th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 9.8. No Other Duties. Each Lender and the Borrower hereby agrees that
the Lead Arranger and Bookrunner listed on the cover page of this Agreement, in
their capacities as such, shall not have any duties or obligations under any
Loan Documents to the Borrower or any Lender.

ARTICLE X. MISCELLANEOUS

Section 10.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:

   Hancock Holding Company          One Hancock Plaza          Gulfport, MS
39502          Attn: Chief Financial Officer          Telephone Number:    (228)
868-4725          Fax Number:               (228) 868-4627      

 

- 52 -



--------------------------------------------------------------------------------

To the Administrative Agent:

   SunTrust Bank          Agency Services          303 Peachtree Street, 25th
Floor          Atlanta, Georgia 30308          Attn: Doug Weltz         
Telephone Number:    (404) 813-5156          Fax Number:              (404)
221-2001          with a copy to          SunTrust Bank          303 Peachtree
Street, 25th Floor          Atlanta, Georgia 30308          Attn: Doug Kennedy
         Telephone Number:    (404) 439-7391          Fax
Number:              (404) 739-7390      

To a Lender:

   To such Lender’s address or telecopy number, as applicable, as set forth on
such Lender’s signature page hereto      

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by the Administrative Agent
at its address specified in this Section 10.1.

(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice, and the Administrative Agent
shall not have any liability to the Borrower or other Person on account of any
action taken or not taken by the Administrative Agent or the Lenders in reliance
upon such telephonic or facsimile notice. The obligation of the Borrower to
repay the Term Loan and all other Obligations hereunder shall not be affected in
any way or to any extent by any failure of the Administrative Agent or the
Lenders to receive written confirmation of any telephonic or facsimile notice or
the receipt by the Administrative Agent or the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent or the
Lenders to be contained in any such telephonic or facsimile notice.

 

- 53 -



--------------------------------------------------------------------------------

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or any other Loan Document, and no course of
dealing between the Borrower and the Administrative Agent or any Lender, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder. The rights and
remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of the Term Loan shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders, or the Borrower and the Administrative Agent
with the consent of the Required Lenders, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the Term
Loan Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of the Term Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) extend the Maturity Date or otherwise
postpone the date fixed for any scheduled payment of any principal of, or
interest on, the Term Loan or interest thereon or any fees hereunder or reduce
the amount of, waive, forgive or excuse any such payment, without the written
consent of each Lender affected thereby, (iv) change Section 2.15(b) or
Section 2.15(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section 10.2 or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders which
are required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; or (vi) release any guarantor, if any, or limit the liability of any
such guarantor under any guaranty agreement; provided further, that no such
agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent without the prior written consent of
such Person. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default is waived in
writing in accordance with the terms of this Section notwithstanding (i) any
attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).

 

- 54 -



--------------------------------------------------------------------------------

Section 10.3. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates (including, without limitation,
the reasonable fees, charges and disbursements of outside counsel and the
allocated cost of inside counsel for the Administrative Agent and its
Affiliates) in connection with the syndication of the Term Loan provided for
herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
and (ii) all out-of-pocket costs and expenses (including, without limitation,
the reasonable fees, charges and disbursements of outside counsel and the
allocated cost of inside counsel) incurred by the Administrative Agent or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Term Loan made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Term Loan.

(b) The Borrower shall indemnify the Administrative Agent and each Lender and
each officer, director, employee, agents, advisors and Affiliates of the
Administrative Agent and each Lender (each, an “Indemnitee”) against, and hold
each of them harmless from, any and all costs, losses, liabilities, claims,
damages and related expenses, including the fees, charges and disbursements of
any counsel for any Indemnitee, which may be incurred by any Indemnitee, or
asserted against any Indemnitee by the Borrower or any third Person, arising out
of, in connection with or as a result of (i) the execution or delivery of any
this Agreement or any other Loan Document, the performance by the parties hereto
of their respective obligations hereunder or the consummation of any of the
transactions contemplated hereby, (ii) the Term Loan or any actual or proposed
use of the proceeds therefrom, (iii) the use by any Person of any information or
materials obtained by or through SyndTrak or other internet web sites, (iv) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned by the Borrower or any Subsidiary or any Environmental Liability
related in any way to the Borrower or any Subsidiary or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether brought by the Borrower or any third Person and whether
based on contract, tort, or any other theory and regardless of whether any
Indemnitee is a party thereto; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, or any payments due thereunder, and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission by the
Borrower to pay such taxes.

 

- 55 -



--------------------------------------------------------------------------------

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent under clauses (a), (b) or (c) hereof, each Lender
severally agrees to pay to the Administrative Agent such Lender’s Pro Rata Share
(determined as of the time that the unreimbursed expense or indemnity payment is
sought) such unpaid amount; provided, that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, the Term Loan or the use of proceeds thereof.

(f) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, each of the
Administrative Agent and the Lenders and their affiliates) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Term Loan Commitment and Term Loan at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loan Commitment and the assigning Lender’s Term Loan at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

- 56 -



--------------------------------------------------------------------------------

(B) in any case not described in Section 10.4(b)(i)(A), the aggregate amount of
the Term Loan Commitment (which for this purpose includes Term Loan outstanding
thereunder) or, if the applicable Term Loan Commitment is not then in effect,
the principal outstanding balance of the Term Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have consented to any such lower amount unless it shall object thereto by
written notice to the Administrative Agent within 5 Business Days after having
received notice thereof.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Term Loan
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.4(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.14 if such assignee is a Foreign Lender.

(v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

- 57 -



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4 from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12, Section 2.13, Section 2.14, and
Section 10.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4. If the consent of the Borrower to an
assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrower
shall be deemed to have given its consent 5 Business Days after the date notice
thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such 5th Business Day.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amount of the Term Loan owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Information
contained in the Register with respect to any Lender shall be available for
inspection by such Lender at any reasonable time and from time to time upon
reasonable prior notice; information contained in the Register shall also be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice. In establishing and maintaining the Register,
the Administrative Agent shall serve as the Borrower’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute an “Indemnitee” for purposes of
Section 10.3.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Term Loan Commitment and/or the Term Loan owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

- 58 -



--------------------------------------------------------------------------------

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2 that directly
affects such Participant and could not be effected by a vote of the Required
Lenders. Subject to paragraph (f) of this Section 10.4, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.12, Section 2.13
and Section 2.14 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 10.4. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.15 as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.12 and Section 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.14 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.14(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF) OF THE STATE OF GEORGIA.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of any Federal and/or state
court located in the State of Georgia and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Georgia state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Lenders may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts that have
jurisdiction over the Borrower.

 

- 59 -



--------------------------------------------------------------------------------

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any state
or federal court located in the State of Georgia and referred to in paragraph
(b) of this Section. Each of the parties hereto irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations owed to such Lender under this Agreement, irrespective of whether
such Lender shall have made demand hereunder and although such Obligations may
be unmatured. Each Lender agrees promptly to notify the Administrative Agent and
the Borrower after any such set-off and any application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

- 60 -



--------------------------------------------------------------------------------

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy or by email, in .pdf format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart of a signature page of this Agreement and any other Loan
Document by telecopy or by email, in pdf format, shall be effective as delivery
of a manually executed counterpart of this Agreement or such other Loan
Document.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the Term
Loan, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on the Term Loan
or any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Section 2.13 and Section 10.3 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Term Loan or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Term Loan.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11. Confidentiality. Each of the Administrative Agent and each Lender
agrees to maintain the confidentiality of any and all non-public, confidential
or proprietary information, identified to the Administrative Agent and the
Lenders as such, of or relating to the Borrower or any Subsidiary and their
respective businesses, operations, finances or strategies (“Confidential
Information”). For purposes of this Section, Confidential Information shall not
include: (1) information that was already known to the recipient without an
obligation of confidentiality to the Borrower or any Subsidiary with respect to
such information, (2) information that was obtained from a third party who was
not known to the Administrative Agent or such Lender to be under an obligation
of confidentiality to the Borrower or any Subsidiary with respect to such
information, (3) information that is or becomes publicly available, other than
through a breach of this Section by the Administrative Agent or any Lender or
any Participant or any of their respective representatives, employees or agents.
Notwithstanding the foregoing, Confidential Information may be disclosed (i) to
any officer,

 

- 61 -



--------------------------------------------------------------------------------

director, agent, affiliate or representative of the Administrative Agent or any
such Lender, including without limitation accountants, legal counsel and other
advisors; provided, however, that such Person shall agree to be bound by the
confidentiality provisions set forth in this Section with respect to such
information, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent necessary in connection with
the exercise of any remedy hereunder or any suit, action or proceeding relating
to this Agreement or the enforcement of rights hereunder, (v) subject to
provisions substantially similar to this Section 10.11, to any actual or
prospective assignee or Participant, or (vi) with the prior written consent of
the Borrower. Any Person required to maintain the confidentiality of any
information as provided for in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord its own confidential information, but in no event less than a reasonable
degree of care.

Section 10.12. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that it is not required to affix its corporate seal to this Agreement
or any other Loan Document pursuant to any requirement of law or regulation,
agrees that this Agreement is delivered by Borrower under seal and waives any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Loan Documents.

Section 10.13. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

Section 10.14. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 10.15. No Advisory or Fiduciary Relationship. In connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
SunTrust Robinson Humphrey, Inc., as Lead Arranger (the “Arranger”) are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Lenders and the Arranger, on the
other hand, (B) the Borrower has

 

- 62 -



--------------------------------------------------------------------------------

consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and the Arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Lender or the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Lender and the Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any Lender
or the Arranger has any obligation to disclose any of such interests to the
Borrower or any of its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender or the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

[Remainder of page intentionally left blank. Signatures appear on following
pages]

 

- 63 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

HANCOCK HOLDING COMPANY By   /s/ John M. Hairston   Name: John M. Hairston  
Title: CEO and Chief Operating Officer

[Signatures Continue on the Next Page]



--------------------------------------------------------------------------------

SUNTRUST BANK as Administrative Agent and as a Lender By   /s/ Doug Kennedy  
Name: Doug Kennedy   Title: Vice President

[Signatures Continue on the Next Page]

 

[Signature Page to Hancock Holding Company Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as a Lender By   /s/ Andrew J. Cooley   Name: Andrew J. Cooley   Title: Senior
Vice President Address for Notices:

[Signatures Continue on the Next Page]

 

[Signature Page to Hancock Holding Company Term Loan Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION as a Lender By   /s/ Stephen M. Clark   Name:
Stephen M. Clark   Title: Managing Director Address for Notices:

 

[Signature Page to Hancock Holding Company Term Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

TERM LOAN COMMITMENTS

 

Lender

   Term Loan Commitment  

SunTrust Bank

   $ 90,000,000   

U.S. Bank National Association

   $ 90,000,000   

PNC Bank, National Association

   $ 40,000,000      

 

 

 

Total Term Loan Commitments:

   $ 220,000,000      

 

 

 

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE 4.12

FINANCIAL INSTITUTION SUBSIDIARIES

 

Name

   Ownership % by
Borrower    Jurisdiction of
Incorporation

OTHER SUBSIDIARIES

 

Name

   Ownership % by
Borrower    Jurisdiction of
Incorporation

 

Schedule 4.12



--------------------------------------------------------------------------------

SCHEDULE 7.1

OUTSTANDING INDEBTEDNESS

 

Schedule 7.1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Agreement identified below (as amended, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the term loan facility identified below, and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

1.   Assignor[s]:                   2.   Assignee[s]:                  

 

A-1



--------------------------------------------------------------------------------

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3. Borrower: HANCOCK HOLDING COMPANY

4. Administrative Agent: SUNTRUST BANK, as the administrative agent under the
Credit Agreement

5. Credit Agreement: Term Loan Agreement dated as of December 21, 2012 among
Hancock Holding Company, the Lenders parties thereto, and SunTrust Bank, as
Administrative Agent.

6. Assigned Interest[s]:

 

Assignor[s]

   Assignee[s]    Facility
Assigned      Aggregate Amount of
Term Loans for all
Lenders      Amount of
Term
Loan  Assigned      Percentage
Assigned of
Term Loan           Term Loan       $         $           %            Term Loan
      $         $           %            Term Loan       $         $           %
  

[7. Trade Date:             ]

[Signatures on Following Page]

 

A-2



--------------------------------------------------------------------------------

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:       Title: [NAME OF ASSIGNOR] By:      
Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:       Title: [NAME OF ASSIGNEE] By:  
    Title: [Consented to and] Accepted: SUNTRUST BANK, as     Administrative
Agent By:       Title: [Consented to:] HANCOCK HOLDING COMPANY By:       Title:

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

HANCOCK TERM LOAN AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document ,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.4(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.4(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) [if it is a Foreign Lender] attached to the Assignment and Acceptance is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents

 

A-4



--------------------------------------------------------------------------------

and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of Georgia.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TERM NOTE

 

$            

  

Date:                             

Atlanta, Georgia

FOR VALUE RECEIVED, the undersigned, HANCOCK HOLDING COMPANY, a Mississippi
corporation (the “Borrower”), hereby promises to pay to             (the
“Lender”) or its registered assigns at the Payment Office, on the Maturity Date
(as defined in the Term Loan Agreement dated as of December 21, 2012 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among the Borrower, the lenders from time to time a
party thereto and SunTrust Bank, as Administrative Agent), the lesser of the
principal sum of             MILLION AND NO/100 DOLLARS ($            ) and the
aggregate unpaid principal amount of the Term Loan made by the Lender to the
Borrower pursuant to the Term Loan Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Term Loan Agreement. The Borrower shall make principal
payments on this Term Note as set forth in Section 2.5 of the Term Loan
Agreement.

The term loan evidenced by this Term Note and all payments and prepayments of
the principal hereof and the date thereof shall be endorsed by the holder hereof
on the schedule attached hereto and made a part hereof or on a continuation
thereof which shall be attached hereto and made a part hereof, or otherwise
recorded by such holder in its internal records; provided, that the failure of
the holder hereof to make such a notation or any error in such notation shall
not affect the obligations of the Borrower to make the payments of principal and
interest in accordance with the terms of this Term Note and the Term Loan
Agreement.

Upon the occurrence of an Event of Default (as defined in the Term Loan
Agreement), the Borrower promises to pay interest, on demand, at a rate or rates
provided in the Term Loan Agreement.

This Term Note is issued in connection with, and is entitled to the benefits of,
the Term Loan Agreement which, among other things, contains provisions for the
payment of principal and interest at stated intervals, acceleration of the
maturity hereof upon the happening of certain events and for the amendment or
waiver of certain provisions of the Term Loan Agreement, all upon the terms and
conditions therein specified.

 

B-1



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF GEORGIA (WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

HANCOCK HOLDING COMPANY  

By:

     

Name:

 

Title:

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount and Type of Loan    Payments of
Principal    Unpaid
Principal
Balance of
Term Note    Name of Person
Making Notation                        

 

B-3



--------------------------------------------------------------------------------

EXHIBIT 2.2

FORM OF NOTICE OF BORROWING

[Date]

SunTrust Bank, as Administrative Agent

303 Peachtree Street

Atlanta, Georgia 30308

Attention:             

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement dated as of December 21, 2012 (as
amended and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as Borrower, the Lenders named therein and SunTrust Bank, as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meanings. This notice constitutes the Notice of Borrowing, and the
Borrower hereby requests funding of the Term Loan under the Credit Agreement,
and in that connection the Borrower specifies the following information:

 

  (A) Principal amount of Term Loan: $220,000,000

 

  (B) Date of Borrowing (which is a Business Day not less than three
(3) Business Days after the date hereof):             , 2012

 

  (C) Interest Rate Basis: LIBOR

 

  (D) Interest Period:             month(s)

 

  (E) Location and number of Borrower’s account to which proceeds of Term Loan
are to be disbursed:

 

Very truly yours,

 

HANCOCK HOLDING COMPANY

By:       Name:   Title:

Exhibit 2.2



--------------------------------------------------------------------------------

EXHIBIT 2.4

FORM OF NOTICE OF CONTINUATION

[Date]

SunTrust Bank, as Administrative Agent

303 Peachtree Street

Atlanta, Georgia 30308

Attention:                     

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement dated as of December 21, 2012 (as
amended and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as Borrower, the Lenders named therein and SunTrust Bank, as
Administrative. Terms defined in the Credit Agreement are used herein with the
same meanings. This notice constitutes a Notice of Continuation and the Borrower
hereby requests the continuation of the Term Loan under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to the Term Loan:

 

  (A) Effective date of election (which is a Business Day):                     

 

  (B) Interest Period for Term Loan:                     

Very truly yours,

 

HANCOCK HOLDING COMPANY

By:

     

Name:

 

Title:

Exhibit 2.4



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(iii)

FORM OF SECRETARY’S CERTIFICATE OF

HANCOCK HOLDING COMPANY

Reference is made to that certain Term Loan Agreement dated as of December 21,
2012 (the “Credit Agreement”) among HANCOCK HOLDING COMPANY (the “Borrower”) the
lenders named therein, and SunTrust Bank, as Administrative Agent. Terms defined
in the Credit Agreement are used herein with the same meanings. This certificate
is being delivered pursuant to Section 3.1 of the Credit Agreement.

I,                     , Secretary of the Borrower, DO HEREBY CERTIFY that:

a) there have been no amendments or supplements to, or restatements of, the
certificate of incorporation of the Borrower delivered pursuant to Section 3.1
of the Credit Agreement;

b) no proceedings have been instituted or are pending or contemplated with
respect to the dissolution, liquidation or sale of all or substantially all the
assets of the Borrower or threatening its existence or the forfeiture or any of
its corporate rights;

c) annexed hereto as Exhibit A is a true and correct copy of the bylaws of the
Borrower as in effect on [insert date of board resolutions in (d) below] and at
all times thereafter through the date hereof;

d) annexed hereto as Exhibit B is a true and correct copy of certain resolutions
duly adopted by the Board of Directors of the Borrower at a meeting of said
Board of Directors duly called and held on             , 2012, which resolutions
are the only resolutions adopted by the Board of Directors of the Borrower or
any committee thereof relating to the Credit Agreement and the other Loan
Documents to which the Borrower is a party and the transactions contemplated
therein and have not been revoked, amended, supplemented or modified and are in
full force and effect on the date hereof; and

e) each of the persons named below is a duly elected and qualified officer of
the Borrower holding the respective office set forth opposite his or her name
and the signature set forth opposite of each such person is his or her genuine
signature:

 

Name

   Title    Specimen Signature

[Include all officers who are signing the Credit Agreement or any other Loan
Documents.]

                             

Exhibit 3.1(b)(iii) - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as Secretary of the Borrower
and not in an individual capacity this             day of December, 2012.

 

  Name:     Title:   Secretary

I,                     ,                     of the Borrower, do hereby certify
that                     has been duly elected, is duly qualified and is the
Secretary of the Borrower, and that the signature set forth above is [his/her]
genuine signature.

 

  Name:     Title:    

Exhibit 3.1(b)(iii) - 2



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(vi)

FORM OF OFFICER’S CERTIFICATE

Reference is made to that certain Term Loan Agreement dated as of December 21,
2012 (the “Credit Agreement”) among HANCOCK HOLDING COMPANY (the “Borrower”) the
lenders named therein, and SunTrust Bank, as Administrative Agent. Terms defined
in the Credit Agreement are used herein with the same meanings. This certificate
is being delivered pursuant to Section 3.1(b)(viii) of the Credit Agreement.

I,             , the             of the Borrower, DO HEREBY CERTIFY that:

 

  (a) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of the date hereof;

 

  (b) no Default or Event of Default has occurred and is continuing at the date
hereof;

 

  (c) since December 31, 2011, there has been no change, event or other
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect; and

 

  (d) no consents, approvals, authorizations, registrations, filings or orders
are required to be made or obtained under any applicable law, or by any
Contractual Obligation of the Borrower, in connection with the execution,
delivery, performance, validity and enforceability of the Loan Documents or any
of the transactions contemplated thereby.

IN WITNESS WHEREOF, I have hereunto signed my name as             of the
Borrower and not in an individual capacity this             day of December,
2012.

 

  Name:     Title:    

Exhibit 3.1(b)(vi)



--------------------------------------------------------------------------------

EXHIBIT 5.1(c)

FORM OF COMPLIANCE CERTIFICATE

 

To: SunTrust Bank, as Administrative Agent

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attention: [            ]

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of December 21,
2012 (as amended and in effect on the date hereof, the “Credit Agreement”),
among HANCOCK HOLDING COMPANY (the “Borrower”), the lenders named therein, and
SunTrust Bank, as Administrative Agent. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

I,             , being the duly elected and qualified, and acting in my capacity
as [Chief Financial Officer][President] of the Borrower, hereby certify to the
Administrative Agent and each Lender as follows:

1. The financial statements of the Borrower and its Subsidiaries for the Fiscal
[Quarter / Year] ending             provided to the Administrative Agent and the
Lenders as provided in Section 5.1 of the Credit Agreement fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as at the end of such Fiscal [Quarter / Year] on a consolidated and
consolidating basis, and the related statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal [Quarter / Year], in accordance
with generally accepted accounting principles consistently applied (subject, in
the case of such quarterly financial statements, to normal year-end audit
adjustments and the absence of footnotes).

2. The calculations set forth in Attachment 1 are computations of the financial
covenants set forth in Article VI of the Credit Agreement calculated in
accordance with the terms of the Credit Agreement.

3. Based upon a review of the activities of Borrower and its Subsidiaries and
the financial statements attached hereto during the period covered thereby, as
of the date hereof, there exists no Default or Event of Default.

IN WITNESS WHEREOF, I have hereunto signed my name as [Chief Financial
Officer][President] of the Borrower and not in an individual capacity this
            day of             , 201_.

 

  Name:     Title:   [Chief Financial Officer][President]

Exhibit 5.1(c)



--------------------------------------------------------------------------------

Attachment I to Compliance Certificate

For the Fiscal [Quarter / Year] ended                     

 

I. Section 6.1 – Consolidated Net Worth

 

A.    Consolidated Net Worth:    $                 B.    Minimum Consolidated
Net Worth       For Quarter Ending December 31, 2012    $ 2,100,000,000    C.   
Line I.A. equal to or greater than Line I.B:      [Yes – Pass]            [No –
Fail]    D.    Minimum net worth value:       1.    Fixed value:    $
2,100,000,000       2.    50% of Consolidated Net Income earned on a cumulative
basis for each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2012 (and measured each Fiscal Quarter thereafter starting with the
Fiscal Quarter ending March 31, 2013):    $                    3.    100% of the
amount by which the Borrower’s “total stockholders’ equity” is increased after
the Closing Date as a result of (A) public or private offering of the Borrower’s
capital stock, (B) the issuance of the Borrower’s capital stock in any merger
transaction or in payment of any purchase price in an acquisition or (C) the
conversion of the Borrower’s debt securities into the Borrower’s capital stock:
   $                    4.    Minimum net worth value (Lines I.D.1 + 2+ 3):    $
                E.    Line I.A. equal to or greater than Line I.D.4:      [Yes –
Pass]               [No – Fail]   

II. Section 6.2 – Ratio of Nonperforming Assets to Total Loans and OREO

 

A.    Nonperforming Loans:       1.    Nonaccrual loans and lease financing
receivables:    $                    2.    Loans and lease financing receivables
that are contractually past due 90 days or more as to interest or principal and
are still accruing interest:    $                    3.    Nonperforming Loans
(Lines II.A.1 + II.A.2):    $                

Exhibit 5.1(c) - 2



--------------------------------------------------------------------------------

B.       Other Real Estate Owned:    $             C.       Nonperforming Assets
(Lines II.A.3 + II.B.):    $             D.       Total Loans:    $            
E.       Other Real Estate Owned (from Line II.B.):    $             F.      
Ratio of Nonperforming Assets to Total Loans and OREO (Line II.C ÷ [Line II.D +
Line II.E]):               %        Maximum permitted for each Fiscal Quarter
Ending after December 30, 2012:      3.50 %             [Pass ] [Fail] 

 

III. Section 6.3 – Regulatory Capital

As of the end of the Fiscal [Quarter / Year] ended             , the Borrower
and each Financial Institution Subsidiary is “well capitalized” in accordance
with, and satisfy each of the ratios specified in, Section 6.3 of the Credit
Agreement.

[Yes – Pass]            

[No – Fail]               

 

IV. Section 6.4 – Return on Average Assets

 

A.

 

With respect to the Borrower, as of the end of the Fiscal [Quarter / Year]:

    

1.

   The sum of the “net income” of the Borrower (as determined by reference to
the line item “net income” under “Selected Financial Data” in the Borrower’s
most recent Form 10-Q or 10-K, as applicable) for such Fiscal Quarter and the
three immediately preceding Fiscal Quarters:    $              

2.

   The average of the “total assets” of the Borrower (as determined by reference
to the line item “total assets” under “Selected Financial Data” in the
Borrower’s most recent Form 10-Q or 10-K, as applicable) for such Fiscal Quarter
and the three immediately preceding Fiscal Quarters:    $              

3.

   Return on Average Assets (Line IV.D.1 / IV.D.2):    $            

B.

 

Line IV.D.3 equal to or greater than 0.60%:

     [Yes –Pass ] 

Exhibit 5.1(c) - 3

 



--------------------------------------------------------------------------------

V. Section 6.5 – Minimum Cash at Borrower

As of the end of the Fiscal [Quarter / Year] ended             , the Borrower
has maintained adequate unrestricted cash or eligible unrestricted securities
directly at the Borrower in accordance with the requirements of the FRB and at
no time has the Borrower held an amount of unrestricted cash or eligible
unrestricted securities directly at the Borrower in an amount less than
$100,000,000.

[Yes – Pass]            

[No – Fail]               

 

VI. Section 6.6 – Dividend Capacity

Exhibit 5.1(c) - 4



--------------------------------------------------------------------------------

A.    With respect to Hancock Bank, as of the end of the Fiscal


[Quarter / Year]:

      1.    The aggregate amount of dividends that could be declared and paid
during the current fiscal [quarter/year] while maintaining a Leverage Ratio (as
defined at 12 C.F.R. 325.6(m) (as in effect on December 21, 2012, together with
such amendments, modifications and supplements as may be acceptable to the
Required Lenders)) for such fiscal [quarter/year] of at least 7% (must be equal
to or greater than $0):    $                        

[Alternative 1]

 

B.    With respect to Whitney Bank, as of the end of the Fiscal [Quarter /
Year]:       1.    Unimpaired surplus equals or exceeds 50% of the outstanding
capital stock of the bank:      [Yes – Continue to Line VI.B.2]              
[No – Line VI.A.1 must be equal to or greater than             $ 100,000,000 ] 
   2.    Total net income for the current fiscal year to date:    $             
      3.    Total net income for immediately preceding fiscal year:    $
                   4.    Amounts paid or accrued for the payment of cash
dividends during the current fiscal year to date:    $                    5.   
Amounts paid or accrued for the payment of cash dividends during immediately
preceding fiscal year:    $                    6.    Value of all property paid
in dividends during the current fiscal year to date:    $                    7.
   Value of all property paid in dividends during the immediately preceding
fiscal year:    $                    8.    Amounts paid or accrued to redeem or
purchase shares of the bank’s capital stock during the current fiscal year to
date:    $                    9.    Amounts paid or accrued to redeem or
purchase shares of the bank’s capital stock during the immediately preceding
fiscal year:    $                 C.    [Line VI.B.1 + Line VI.B.2] minus [Line
VI.B.3 + Line VI.B.4 + Line VI.B.5 + Line VI.B.6 + Line VI.B7 + Line VI.B.8 +
Line VI.B.9] (must be equal to or greater than $0):    $                

Exhibit 5.1(c) - 5



--------------------------------------------------------------------------------

[Alternative 2]

 

D.

 

With respect to Whitney Bank, as of the end of the Fiscal [Quarter / Year]:

     1.   The aggregate amount of dividends that could be declared and paid
during the current fiscal [quarter/year] while maintaining a Leverage Ratio (as
defined at 12 C.F.R. 325.6(m) (as in effect on December 21, 2012, together with
such amendments, modifications and supplements as may be acceptable to the
Required Lenders)) for such fiscal [quarter/year] of at least 7% (must be equal
to or greater than $0):    $                

E.

 

Lesser of Line VI.C and Line VI.D.1:

   $                

F.

 

Line VI.A plus Line VI.E equal to or greater than $100,000,000:

     [Yes –Pass]   

Exhibit 5.1(c) - 6